CaseCase
     1:20-cv-00808-LKG   Document
          1:20-cv-00808-LKG       22 *SEALED*
                             Document  50-1 FiledFiled 11/02/20
                                                 01/12/21   PagePage  1 of 38
                                                                 1 of 68




                          Exhibit 1-D
                                                                                ALEARIS_00001
CaseCase
     1:20-cv-00808-LKG   Document
          1:20-cv-00808-LKG       22 *SEALED*
                             Document  50-1 FiledFiled 11/02/20
                                                 01/12/21   PagePage  2 of 38
                                                                 2 of 68




                                 Exhibit 2-D
                                                               ALEARIS_00002
               Case 1:20-cv-00808-LKG
                ' Case                  Document
                         1:20-cv-00808-LKG       22 *SEALED*
                                            Document  50-1 FiledFiled 11/02/20
                                                                01/12/21   PagePage  3 of 38
                                                                                3 of 68
                   '
    Fufin 2848 (Rev. 1~2018)                                                                                                                                       Page2
J          b   Specific acts not authorized. My representative(s) is {are) not authorized to endorse or otherwise negotiate any check (including directing or
               accepting payment by any means, electronic or otherwise, into an account owned or controlled by the representative(s) or any firm or other
               entity with whom the representative(s) is (are) associated) issued by the government in respect of a federal tax liability.
               List any other specific deletions to the acts otherwise authorized in this power of attorney (see instructions for line 5b):


       6       Retention/revocation of prior power(s) of attorney. The filing of this power of attorney automatically revokes all earlier power(s) of
               attorney on file with the Internal Revenue Service for the same matters and years or periods covered by this document. If you do not want
               to revoke a prior power of attorney, check here .                                                                                      ...              0
               YOU MUST ATTACH A COPY OF ANY POWER OF ATTORNEY YOU WANT TO REMAIN IN EFFECT.
       7       Signature of taxpayer. If a tax matter concerns a year in which a joint return was filed, each spouse must file a separate power of attorney
               even if they are appointing the same representative(s). If signed by a corporate officer, partner, guardian, tax matters partner, partnership
               representative, executor, receiver, administrator, or trustee on behalf of the taxpayer, I certify that I have the legal authority to execute this form
               on behalf of the taxpayer.
               ~IF     NOT COMPLETED. SIGNED. AND DATED, THE IRS WILL RETURN THIS POWER OF ATTORNEY TO THE TAXPAYER.



                             ~~---Signature
                                                                                    July 9, 2019

                                                                                       Date
                                                                                                         Secretary

                                                                                                                                  Title Of applicable)
    Amory Feriae

                                  Print Name                                                  Print name of taxpayer from line 1 if other than individual
    1@111               Declaration of Representative
     Under penalties of pe~ury, by my signature below I declare that:
    • I am not currently suspended or disbarred from practice, or ineligible for practice, before the Internal Revenue Service;
    • I am subject to regulations contained in Circular 230 (31 CFR, Subtitle A, Part 10}, as amended, governing practice before the Internal Revenue Service;
    • I am authorized to represent the taxpayer identified in Part I for the matter(s) specified there; and
    • I am one of the following:
      a Attorney-a member in good standing of the bar of the highest court of the jurisdiction shown below.
      b Certified Public Accountant-a holder of an active license to practice as a certified public accountant in the jurisdiction shown below.
      c Enrolled Agent-enrolled as an agent by the Internal Revenue Service per the requirements of Circular 230.
      d Officer-a bona fide officer of the taxpayer organization.
      e    Full~ Time   Employee-a full-time employee of the taxpayer.
      f Family Member-a member of the taxpayer's immediate family (spouse, parent, child, grandparent, grandchild, step-parent, step-child, brother, or sister).
      g Enrolled Actuary-enrolled as an actuary by the Joint Board for the Enrollment of Actuaries under 29 U.S.C. 1242 (the authority to practice before
        the Internal Revenue Service is limited by section 10.3(d) of Circular 230).
      h Unenrolled Return Preparer-Authority to practice before the IRS is limited. An unenrolled return preparer may represent, provided the preparer (1)
        prepared and signed the return or claim for refund (or prepared if there is no signature space on the fonn); (2) was eligible to sign the return or
        claim for refund; (3) has a valid PTIN; and (4) possesses the required Annual Filing Season Program Record of Completion(s). See Special Rules
           and Requirements for Unenrolled Return Preparers in the instructions for additional information.
      k Qualifying Student-receives permission to represent taxpayers before the IRS by virtue of his/her status as a law, business, or accounting student
        working in an LITC or STCP. See instructions for Part II for additional infonnation and requirements.
      r Enrolled Retirement Plan Agent-enrolled as a retirement plan agent under the requirements of Circular 230 (the authority to practice before the
        Internal Revenue Service is limited by section 10.3(e)).

           ~IFTHIS DECLARATION OF REPRESENTATIVE IS NOT COMPLETED, SIGNED, AND DATED, THE IRS WILL RETURN THE
           POWER OF ATTORNEY. REPRESENTATIVES MUST SIGN IN THE ORDER LISTED IN PART I, LINE 2.
    Note· For designations d-f enter your title position or relationship to the taxpayer in the "Licensing jurisdiction" column
                           Licensing jurisdiction
      Designation-                                   Bar, llcense, certification,
                               (State) or other
      Insert above                                   registration, or enrollment                                  Signature                                    Date
                            licensing authority
       letter {a-r).                                   number Of applicable).
                                (if applicable).

               a                  Illinois                  IL-6310511
                                                                                                         (:_---~                                             7/9/19
                                                                                                              ,)/[(   .J!h
               a                  Illinois                  IL-6309295
                                                                                                     /!·
                                                                                                     v
                                                                                                                             (}                              7/9/19

               a                  Illinois                  ll-6226526                                    'ly;.f!~                                           7/9/19

               a                  Illinois                  IL-6328412                                   [;.RA,fk.l~                                         7/9/19


                                                                                                                                                   Form 2848 {Rev. 1·2018)




                                                                                                                                         ALEARIS_00003
I       I
 .,..-.,-----~~..,___-.\   ..r--'-1-.--
                      CaseCase          .. -
                           1:20-cv-00808-LKG    ~-------
                                     1:20-cv-00808-LKG
                                                    Document
                                                        Document
                                                             22 *SEALED*
                                                                  50-1 FiledFiled
                                                                            01/12/21
                                                                                  11/02/20
                                                                                       PagePage
                                                                                            4 of 68
                                                                                                 4 of   38
                               "'
                 .,.
. ''        ..
            (

. ,.I




                                             PAYMENT ENCLOSED




                                                                                                             ALEARIS_00004
CaseCase
     1:20-cv-00808-LKG   Document
          1:20-cv-00808-LKG       22 *SEALED*
                             Document  50-1 FiledFiled 11/02/20
                                                 01/12/21   PagePage  5 of 38
                                                                 5 of 68




                              Exhibit 3-D                      ALEARIS_00005
                    CaseCase
                         1:20-cv-00808-LKG   Document
                              1:20-cv-00808-LKG       22 *SEALED*
                                                 Document  50-1 FiledFiled 11/02/20
                                                                     01/12/21   PagePage  6 of 38
                                                                                     6 of 68
To: Robert 0411855178          Page 2 of 31                              2020-01-0318:18:42 (GM1)                              13126261610 From: Wag en maker & Oberly LLC

                                                                               H.:dEx Ship ~iau:~gr.r- Prim You•· I J~hel(s)




                          - - · - -..----------·---·--                                          ··----~-------···--                  ··--·-----.---;--------···
       After printing this label:
       1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
       2. Fold the printed page along the horizontal tine.
       3. Place label in shlp):ling pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

       WarnJng: Use only the printed oliginallabel for shipping. Using a Photocopy of this label for shipping purposes Is fraudulent and could result 111 additional
       billing charges, along with the- cance!iation of your FedEx account number.
       Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not be
       responsible for any daim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation, unless
       you declare a higher value, pay an additional charge, document your actual loss and file a timely clalm.Umltatlons found In the current FedEx SeJVice
     _ Guide_apply• .Yaur.righUo recover frontEedEx_Jor anyJoss,-.includingJntrinsic,value-.ofUm package, loss_o[sales, incomeointerest, profit, attorney~s,Jees,
       costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or U1e authorized declared value.
       Recovery cal1'not exceed actual documented Joss.Max/mum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable
       instruments and other Items listed in our SeJViceGulde. Written claims must be filed within strlct time limits, see current FedEx Service Guide.




     hrrps:;ltvww.fedel>.,comfshipping:~hipA.ctioiLhandie'huethod=doContinue                                                                                           111


                                                          RECEIVED BY IRS-EEFAX                                    01/03/2020 1:41PM (GMT-05:00)

                                                                                                                                                ALEARIS_00006
                   CaseCase
                        1:20-cv-00808-LKG   Document
                             1:20-cv-00808-LKG       22 *SEALED*
                                                Document  50-1 FiledFiled 11/02/20
                                                                    01/12/21   PagePage  7 of 38
                                                                                    7 of 68
To: Robert 041•185~5178        Page 3 of 31                              2020-01-03 18:18:42 (GMT)                          13126261610 From: Wagenmaker& Oberly LLC




       Fonn    2848                                              Power of Attorney
                                                                                                                                                             OMB No.1545-0150


                                                          and Declaration of Representative                                                                 Received by:
                                                                                                                  latest information.                       Name
                                                                                                                                                            TelePhOne _ _ __
                                                      2848 must be completed for each taxpayer. Form 2848 will not be honored                               Function--;---,--



       Taxpayer name
       Alearis, Inc.



                             following
         2     Representative(s) must sign and date this form on page 2, Part 11.
       Name and    address                                                                                CAF No.                      0311-24073R
          Paul Z. Winters                                                                                 PTIN ------- _____________ _1;~~20_~7-~4------------ .. ______ _
         53 W. Jackson Blvd .• Suite 1734
         Chicago, IL 60604                                                                              Telephone No. ------------?..~3:~!~:_:1_~~~------------·
                                                                                                        Fax. No.              312-626-1610
       Check if to be sent copies of notices and communications                              Check It new: Addre~--0·-----r~~PhOr;~-N~:-rtr··-----F-axNo. D
       Name and address                                                                                   CAF No.     ····------------~~~!:~!-~-~~!3.................
         Jonathan Hwang                                                                                   PTIN                         P01616353
         53 W. Jackson Blvd., Suite 1734
         Chicago, IL 60604                                                                              Telephone No. ------------~~~:~~~:}.~_!.!~------------·
                                                                                                        Fax No.                 312-626-1610
       Check if to be sent copies of notices and communications                              Check if new: AddresS-·0·-----;=~j~pt;o;:;e;·N~:-0·-··-----·Fa;zNo.             0
       Name and address                                                                                   CAF No.     ---·-··----------~~~~:~!~-~~-~-----------------
          Ryan Oberly
          53 W, Jackson Blvd., Suite 1734                                                                 PTIN ----------------------------------------------------
          Chicago, IL 60604                                                                             TelephOne    No. -------------~~-~:~-~~-:~-~~-----·-·····
                                                                                                        Fax No.                 312-626-1610
       (Note: IRS sends notices and communications to onlv two representatives.)             Check if new: Addres~-0··-·--;=ei~pj.;;;~-e;-N~:-0·--··-·--Fa~-No. D
       Name and address                                                                                   CAF No.     ------··--------~~p~~~-~~~-~~----------------
         Sally R. Wagenmaker                                                                              PTIN                         P01617018
         53 W, Jackson Blvd., suite 1734
          Chicago, IL 60604                                                                               Telephone No.        -----------~~~:~~~:-~-~~-----------
                                                                                                          Fax No.                       312-626-1610
       (Note: IRS sends notices and communications to only two representative~,)  ChecK if new: Addres~'[{j"·---T~i~pt;~-~-N~~-0-------·-·p;;No. 0
       to represent the taxpayer before the lntemal Revenue ServJce and perform the following acts:
          3    Aets authorized (you are required to complete this line 3}. With the exception of the acts descnbed in line 5b, 1authorize my representative(s) to receive and
               inspect my confidential tax. information and to pertorm acts that I can perform with respect to the tax matters described below. For example, my representative(s)
               shall ha.ve the authority to sign any agreements oonsents or similar documents (see irlStructions for line 5a for authOiizing a representative to sign a return)
        Description-of Matter-Qncome; Errp!oyment,- Payroll,- Exdse,-Estatej"Gift,~stleb!ower-;o =-=<~=-==raXFOnl1 -t\iuml)er=----··-      ~ vearrsror·P~OCi(Srttapp-r~eaBier
          Practiticner Discipline, PlR, FOJA, Civil Penalty, Sec. 500M Shared Responsibility
            Payment, Sec. 49BOH Shared Responsibility Payment, etc.} {see instructions)
                                                                                                                          applicable)
                                                                                                   (1040, 941,720, etc.) Of                            (see instructions)


       Determination Letter Request                                                                            N/A                                             2019




          4    Specific use not recorded on Centralized Authonzation File (CAF). If the power of attomey 1s for a specific use not recorded on CAF,
               check this box. See the instructions for Una 4. Specific Use Not Recorded on CAF . • . . . . . • • . . • • • • .._                                                0
          5a    Additional acts authorized. In addition to the acts listed on line 3 above, l authorize my representative{s) to periorm the following acts {see
                instructions for line 5a for more information):     0
                                                                 Access my IRS records via an Intermediate service Provider;
               D Authorize disclosure to third parties;             D Substitute or add representative(s); 0         Sign a retum;




               OOtheractsauthorized: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



       For Privacy Act and Paperwork Reduction Act Notice, see the instructions.                                     Gat. No. 11980J                        Form 2848 (Rev.1-201 8)




                                                          RECEIVED BY IRS-EEFAX                                  01/03/2020 1:41PM (GMT-05:00)
                                                                                                                                                        ALEARIS_00007
                     CaseCase
                          1:20-cv-00808-LKG   Document
                               1:20-cv-00808-LKG       22 *SEALED*
                                                  Document  50-1 FiledFiled 11/02/20
                                                                      01/12/21   PagePage  8 of 38
                                                                                      8 of 68
To: Robert 0411855178             Page 4 of 31                              2020-01-0318:18:42 (GMD                           13126261610 From: Wagenmaker & OberlY LLC




      Form 2848 (Rev.   i~2018)                                                                                                                                     Page2
             b   Specific acts not authorized. My reptesentative(s) is (are} not authorized to endorse or otherwise negotiate any check [Including directing or
                 accepting payment by any means, electronic or otherwise, Into an account owned or controlled by the representative(s) or any firm or other
                 entity with whom the representative{s) is (ar-e) associated) issued by the government in respect of a federal tax liability.
                 Ust any other specific deletions to the acts otherwise authorized In this power of attorney (see instructions for line 5b): ------------------------------·


         6       Retention/revocation of prior power(s) of attorney. The filing of this power of attorney automatically revokes all earlier power{s) of
                 attomey on·tue With the lnternat·Revenue Service for the same matte-(S"a:tidYe1fr~fon>1!tio.d!r t::bVeted·bythls-tlot:ahll!ti\.lf y-otrdcnrot-wa~nr-"~-
                 to revoke a prior power of attomey1 check here • • •                                                                                           ~ 0
                 YOU MUST ATTACH A COPY OF MlY POWER OF ATTORNEY YOU WANT TO REMAIN IN EFFECT.
         7       Signature of taxpayer. If a tax matter concerns a year In which a joint return was flied, each spouse must file a separate power of attomey
                 even IT they are appointing the same representative{s}. If signed by a corporate officer, partner, guardian, tax matters partner, partnership
                 representative, executor, receiver, administrator, or trustee on behalf of the taKpayer, I certify that I have the legal authority to execute this form
                 on behalf of the taxpayer•
                 ... IF NOT COMPLETED. SIGNED. AND DATED; THE IRS WILL RETURN THIS POWER OF ATTORNEY TO THE TAXPAYER.



                              ~~---                                                      July 9, 2019

      ·················-···-····----------······--··--·-····---------------·-····· ·-·-···············-----
                                     Signature                                              Date
                                                                                                                  Secretary



       Amory Feriae

                                     Print Name
      l:ttjfll         Declaration of Representative
       Under penalties of perjury, by my signature below I declare that
      • I am not currently suspended or disbarred from practice, or Ineligible for practice, before the Internal Revenue Service;
      • I am subject to regulations contained in Circular 230 (31 CFR. Subtitle A, Part 10), as amended, gOverning practice before the Internal Revenue Service;
      • I am authorized to represent the taxpayer identified In Part I for the matter(s) specified there; and
      • I am one of the following:
        a Attomey-a member In good standing of the bar of the highest court of the jurisdiction shown below.
        b Certified Public Accountant-a holder of an active license to practice as a certified public accountant In the jurisdiction shown below.
        c Enrolled Agent-enrolled as an agent by the lntemal Revenue Service per the requirements of Circular 230.
        d Officer-a bona tide officer of the taxpayer organization.
        e Ful!-llme Employee-a full-time employee of the taxpayer.
        f Family Member-a member of the taxpayer's immediate family {spouse, parent, child, grandparent, grandchild, step-parent, st~p-child, brother, or sister).
        g Enrolled Actuary-enrolled as an actuary by the Joint Board for the Enrollment of Actuaries under 29 U.S.C. 1242 (the authority to practice before
          the Internal Revenue Service is limited by section 10.3{d) of Circular 230).
        h Unenrolled Return Preparer-Authority to practice before the IRS Is limited. An unenroHed return preparer may represent, provided the preparer (1)
          prepared and signed the return or claim for refund (or prepared if there is no signature space on the form); (2) was eligible to sign the 1-eturn or
          claim for refund; (3) has a valid PllN; and (4) possesses the required Annual Filing Season Program Record of Completion(s). See Special Rules
             and Requir4ilments for ummrolled Retum Preparers in the instructions for additlonatlnfonnation.
         k-·0ualifying·Student-receives·permission·to·represent taxpayers befure-the-IRS"byvirtue-othislher·status·as--a-law;-business;oraccounting·stadent-
            working in an UTC or STOP. See instructions for Part II for additional information and requirements.
         r FnroiiP.ci RP.tiremP.nt Plan Agent-P.nroi!P.ci as a rP.tirement phm agent undru-the requirements of Circlllar 230 (the authority to practice before the
            Internal Revenue Service is limited by section 10.3(e))•

             ... IF THIS DECLARATION OF REPRESENTATIVE IS NOT COMPLETED, SIGNED, AND DATED, THE IRS WILL RETURN THE
             POWER OF ATTORNEY. REPRESENTATIVES MUST SIGN IN THE ORDER LISTED IN PART I, LINE 2.
      Note· For designations d-f enter your title position or relationship to the taxpayer in the "Licensing jurisdiction" column
                             Ucensing jurisdiction
        Designation-                                      Bar, license, certification,
                                 (State) or other
         Insert above                                     registration, or enrollment                                    Signature                               Date
                              licensing authority
          letter (a-r).                                     number (rf applicable).
                                  {if applicable).

                 a                   lllinois                     ll-6310511                                      (:7$;-_::>
                 a                   Illinois                     ll·6309295                                  r.H.
                                                                                                              v
                                                                                                                                (/
                                                                                                                                                              7/9/19

                                                                                                                                                              7/9/19

                 a                   Illinois                     ll-6226526
                                                                                                                   '4"'r!a~---·---·                     -
                                                                                                                                                              7/9119

                 a                   Illinois                     IL-6328412                                      £,v...,'<.0"Q"'---                           719119


                                                                                                                                                   Form 2848 (Rev. 1-2018}




                                                            RECEIVED BY IRS-EEFAX                                    01/03/2020 1:41PM (GMT-05:00)

                                                                                                                                                 ALEARIS_00008
CaseCase
     1:20-cv-00808-LKG   Document
          1:20-cv-00808-LKG       22 *SEALED*
                             Document  50-1 FiledFiled 11/02/20
                                                 01/12/21   PagePage  9 of 38
                                                                 9 of 68




                                                                                                                                                  ·> -.
                                                                            .. ·.. :· . ..... .·.:..·_··:..\.-~
                                                                                  ~
                                                                      ·.-:·                      ·,· ..
                                             ...·                   . ·-:' .·.~. :.. :·
     :- .. ~·                                  .... -          ... :·"·· . ·,
                                                                                                  -·:· :. ·- ..              ..           ..
               . . :.'·                                    ·.-: :- ·. ~: .· :·..:                                                 ~

                                                                                                                     ''<· ~:··::.' .
                                                                                                                                      ~   ' _

      .'   '                                          ·...                       ··.·.'·, ... · .··                    :·.~·: ~:
                            . ·...                                                            -;·:·                . : : .·
                                                                                                                           .· .. ...-. '•· ·, .
                                                                                                                               -~

                    -. ..
                      ~                     ·,''                                                                  :·. ·'•:::·.




                                                                                                                                                  ..···




                                                                                                                                                          "·i



                                     RECEIVED BY IRS-EEFAX                                   01/03/2020 1:41PM (GMT-05:00)
                                                                                                                   ALEARIS_00009
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               10 of10
                                                                                     68of 38
To: Rober\0411855178     Page6of31                      2020-01-03 18:18:42 (GMT)          13126261610 From: Wagenmaker & OberlY LLC




                                                                         \~') WAGENMAKER & OBERLY




                 July 11,2019

                 lntemal Revenue Service
                 201 West Rivercenler Blvd.
                 Attn: Extracting Stop 31
                 Covington, K Y 41 0 II

                 Sent via. Federal Express, Tracking Number 7756 6519 6927

                  RE:         Alearis, Inc. FEIN: XX-XXXXXXX
                              Request for Determination of Non-Private Foundation Status Pursuant to
                              IRC Sections 509(a)(1), 170(b)(l)(A)(i)

                              Mailine: Address:                      Regisrered Address:

                              Alearis, Inc.                          Alearis, Inc., c/o A Registered Agent, Inc.
                              53 W. Jackson Blvd, Suite 1734         8 the Green, Suite A
                              Chicago, IL 60604                      Dover, DE 19901

                  Dear IRS Representative:

                          Alearis, Inc., a Delaware nonstock corporation ("Alearis"), as appointee of certain
                  powers assigned in religious Tn1st (the "Ecclesiological Trust" or "Tmst") to carry out the
                  functions of its parent church established at time inunemorial (the "Church") and
                  pursuant to Revenue Procedure 2019-5 Sections 3.01(3)(b) and 4.02(7)(b), hereby
                  respectfully requests, through this Leiter Request and its attached exhibits (collectively
                  «Letter Request"), recognition and classification of non-private foundation status under
                  Internal Revenue Code ("Code") Sections 509(a)ll) and 170(b)(l)(A)(i). Alearis is not
                  requesting a detennin_a_ti_on of its tax-exempt status_u!lder Section50l(c)(3) of the Code.

                         To assist in your recognition of Alearis, Inc.'s 509(a)(l) I 170(b)(l )(A)(i) status,
                  we are providing d1e following:

                         I.   Fonn 2848, executed by Alearis, Inc.
                         2.   Alearis, Inc.'s Certificate of Incorporation;
                         3.   Alearis, Inc.'s Bylaws;
                         4.   A statement of facts pertaining to the request;
                         5.   A statement of applicable authorities;
                         6.   Attorney's check #2678 for the $400 user fee, as per Revenue Procedure 2019-5,
                              4.07,Appendix A, Issue (14).

                          To verify that you have received these documents, please date stamp the enclosed
                  first page of this letter and Form 2848. Please return both to me in the self-addressed,


                  l 312.626.1800        53 W. JACKSON BLVD, SUITE 1734     i45 RIVER LANDING DR, SUITE 202

                  .~   312.626.1610     CHICAGO, IL 60604                  CHARLESTON, SC 29492.




                                             RECEIVED BY IRS-EEFAX                   01/03/2020 1:41PM (GMT-05:00)

                                                                                                             ALEARIS_00010
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               11 of11
                                                                                     68of 38

To: Robert0411855178    Page7of31                        2020-01-0318:18:42 (GMT)           13126261610 From: Wagenmaker & Oberly LLC




                 stamp~d envelope, enclosed for your convenienQe~ __ ~---.

                         Nondisclosure Request: As designated herein below, before any public disclosure
                 of this Letter Request, Alearis, Inc., requests deletion of Sections I and III in their
                 entirety, and Alearis, Inc.'s Bylaws attached hereto as Exhibit B, which jointly and
                 severally constitute "trade secrets and commercial or tinancial information obtained Ji-om
                 a person and privileged or confidential" within the meaning of 5 U.S.C. § 552(b)(4) and
                 26 U.S.C. § 6110(c)(4).

                         Based on the materials listed above, Alearis, Inc. should qualify for non-private
                 foundation status under Code Sections 509(a)(l) and 170(b)(l)(A)(i) beginning from its
                 date of formation.

                         I trust that this Letter Request and the·attached documentation are sufficient for
                 the purposes intended, but if you have any questions or need additional infmmation,
                 please feel free to call upon me at the above number. Thank you for your attention to this
                 matter.




                                                                   i~:::.-:.:::>
                                                                   ~~:z
                                                                     Attorney at Law




                                                                                    ··--   -----------       --~---------·




                  W\11/'..Y. WAGFNfjMKEB! AW GOM                                                         PAG.E2 OF 16




                                                   RECEIVED BV IRS-EEFAX            01/03/2020 1:41PM (GMT-05:00)
                                                                                                            ALEARIS_00011
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               12 of12
                                                                                     68of 38
To: Robert 041185~178    Page 8 of 31                 2020-01-0318:18:42 (GMT)         13126261610 From: "'\agenmaker & Oberly LLC




                                                            Alearis, Inc.


                                        Letter Request Pursuant to Section 3.01(3)(b) and
                                            4.02(7)(b) of Revenue Procedure 2019-05

                        Classitlcation or reclassitlcation of private foundation status, including whether an
                                                           organization is -
                                   A public charity described in §§ 509(a)( I) and l70(b)( I )(A)(i)




                                                            Attestations

                  I hereby certifY that the Corporation is in good standing with the Secretary of State of
                  Delaware and that the attached copies of the Certificate of Tncorpora!ion and Bylaws are
                  true, accurate, and complete as of the date set forth below.

                  Under penalties ofpe!jnry, I declare that I have examined this request, or this modification
                  to the request, including accompanying documents, and, to the best of my knowledge a11d
                  belie( the request or the modification contains all the relevant facts relating to the request,
                  and such facts are true, correct. and complete.




                  Amory Feriae, Secretary of Alearis, Inc.
                  July 3~ 20T9. ·


                                                 IMPORTANT DISCLAIMER:

                  In furtherat1ce of this Letter Request, Alearis, Inc. is disclosing substantial amounts of
                  informatim1 to the Internal Revenue Setvice, including information that cm1slilutes "trade
                  secrets and commercial or financial information obtained from a person and privileged or
                  confidential" within the meaning of 5 U.S.C. § 552(b)(4) and 26 U.S.C. § 6l!O(c)(4).
                  Specifically, details of sacred design methods, unpublicized revelations of the ancient
                  Ecclesiological Trust, appointments of divine powers, assignments of authorities, a11d
                  aspects of secret religious processes which, in aggregate, and in some cases independently,
                  constitute trade secrets and confidential information of enonnous and irreplaceable value
                  to the church.



                  WWW WAGFNMAKER! AW COM                                                              PAGE3 OF 16




                                           RECEIVED BY IRS-EEFAX                 01/03/2020       1:~1PM        (GMT-05:00)

                                                                                                         ALEARIS_00012
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 13 of 68
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 14 of 68
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               15 of15
                                                                                     68of 38

To: Robert0411855178    Page 11 of31                 2020-01-03 18:18:42 (GMD        13126261610 From: Wagenmaker & Oberly LLC




                             *'PRIVATE COMMUNICATION,, NOT FOR PUBLIC RFLSASE"'
                         ''*CONJA!.NS CONFiDENTIAL iNhlRJv\Af'lON AND TRADE SLCl~Ff'S~*



                  ****************************

                        26 C.P.R. § 1.509(a)-6 provides that if an organization is described in Section
                 509(a)(1) and also in another paragraph of Section of 509(a), it will be treated as
                 described in Section 509(a)(l ).

                  ****************************

                        For the purposes of Section 7611 of the Code, the term church includes any
                 organization claiming to be a church. 26 USC 76ll(h)(l ).

                  ****************************

                       B. Statement of Supporting Authorities
                        Federal law unambiguously supports recognition of Alearis, Inc. as a non-private
                 foundation described in 509(a)(l) /170(b)(l)(A)(i). Pertinent supporting authorities are
                 as follow~
                 26 CFR § 1.511-2- Organizations subject to tax.
                          Organizations other than trusts and title holding companies.
                          The term church includes a religious order or a religious organization if such
                          order or organization (a) is an integral part of a church, and (b) is engaged in
                          carrying out the functions of a church, whether as a civil law corporation or
                          otherwise. In dete1mining whether a religious order or organization is an integral
                          part of a church, consideration will be given to the degree to which it is co1mected
                          with, and controlled by, such church. A religious order or organization shall be
                          considerea to ·b-e-eifgagea·in·carryilrg·outtlre·fturctions·ofachurch if-its duties
                          include the ministration of sacerdotal functions and the conduct of religious
                          worship. If a religious order or organization is not an integral pmt of a church, or
                          if such an order or organization is not authorized to carry out the functions of a
                          church (ministration of sacerdotal functions and conduct of religious worship)
                          then it is subject to the tax imposed by Section 511 whether or not it engages in
                          religious, educational, or charitable activities approved by a church. What
                          constitutes the conduct of religious worship or the ministration of sacerdotal
                          functions depends on the tenets and practices of a particular religious body
                          constituting a church. If a religious order or organization can fully meet the
                          requirements stated in this subdivision, exemption from the tax imposed by
                          Section511 will apply to all its activities, including those which it conducts
                          through a separate corporation (other !ban a corporation described in Section
                          501( c)(2)) or other separate entity which it wholly owns and which is not operated



                 W1N\N WA.0FNMf,!(FR! AW COM                                                      PAGE6 OF 16




                                               RECEIVED BY IRS-EEFAX            01/03/2020 1:41PM (GMT-05:00)
                                                                                                     ALEARIS_00015
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               16 of16
                                                                                     68of 38

To: Robert 0411855178    Page 12 of 31                 2020-01-0318:18:42 (GMT)        13126261610 From: Wagenmaker & Oberly LLC




                              "'PRIVATE COMMUNICATiON i! NOT FOR PUBUC RELEASE""
                          "'·CON'lAf.NS CONFJ.Dl'.NT!AL lNFORJvL"\!'ION AND TRADE SECRETS''*



                           for the primary purpose of carrying on a tm~e or l:msiness for profit. S1,1ch
                           exemption from tax will also apply to activities conducted through a separate
                           corporation (other than a <;orporation described in Section 50 I (c)(2)) or other
                           separate entity which is wholly owned by more than one religious order or
                           organization, if all such orders or organizations fully meet the requirements stated
                           in this subdivision and if such corporation or other entity is not operated for the
                           primary purpose of carrying on a trade or business for profit. 26 CFR l.5ll-
                           2(a)(3)(ii).

                   ****************************

                  26 U.S. Code§ 508. Special rules with respect to Section 50l(c)(3) organizations
                        (a) New organizations mnst notify Secreta1-y that they are applying for
                            recognition of Section 501(c)(3) status

                                      ***
                        (b) Presumption that organizations are private foundations
                                     Except as provided in subsection (c), any organization (including an
                                     organization in e;xistence on October 9, 1969) which is described in
                                     Section jOJ (c)(3) and which does not notify the SecrelaJY, at such time
                                     and in such manner as the Secretary may by regulations prescribe, that ;t
                                     is no/ a private j01mdation shall be presumed Ia be a private foundation.

                        (c) Exceptions

                            (I) Mandatory Exceptions Subsections (a) and (b) shall not apply to-

                                (A) churches, their integrated auxiliaries, and conventions or associations of
                                   churches

                   ****************************

                        C. Constitutional Considerations

                           1. A Churdt's Appointment of Its Own Religious Representatives Enjoys
                              Absolute Constitutional Protection.

                          By a 9-0 margin, the Supreme CoUJt affirmed churches' absolute right to appoint
                  their own religious representatives. In reversing the Sixth Circuit, the Court held that the
                  government's enforcement of an ADA claim against a church that fired a minister




                  WWW. W,l),GfNMAKEAI AW. COM                                                       PAGE 7 OF i6




                                                RECEIVED BY IRS-EEFAX             01/03/2020 1:41PM CGMT-05:00)
                                                                                                        ALEARIS_00016
             CaseCase
                  1:20-cv-00808-LKG   Document
                       1:20-cv-00808-LKG       22 *SEALED*
                                          Document  50-1 FiledFiled 11/02/20
                                                              01/12/21   PagePage
                                                                              17 of17
                                                                                    68of 38

To: Robert0411B55178       Page13of31                          2020-01-0318:18:42 (GMT)       13126261610 From: Wagenmaker & Oberly LLC




                                  *•PRIVATE COMiVIUNiCArlON ii NOT fOR PUBUC RELI.OASE*"
                              ''*CONli\!.NS CONHDENTI!Ii.. iNHJRMI\TlON AND TRADE SECRETS''"



                 infringed on both religious clauses of the First Amendment: "By imposing an unwanted
                 minister, the state infringes the Free Exercise Clause, which protects a religious group's
                 right to shape its own faith and mission through its appointments. According the state the
                 power to determine which individuals will minister to the faithful also violates the
                 Establishment Clause, which prohibits government involvement in snch ecclesiastical
                 decisions." Hosanna· Tabor Evangelical Lutheran Church & Sch. v. E.E.O.C., 565 U.S.
                 17 I, 188-89. 132 S. Ct. 694, 706, 181 L. Ed. 2d 650, 663 (20 12)

                                2. The Government May Not Countermand an Organization's Sincere
                                   Characterization of Religious Activity.

                          The United States Constitution requires that the federal government give
                 deference to and not countermand a religious organization's characterization of its own
                 religious activities. In New York v. Cathedral Academy, 434 U.S. 125 (1977), the Court
                 struck down a statute that reimbursed private religious schools for certain activities if
                 such activities were devoid of religious content. In holding the statute unconstitutional,
                 the Court noted that the "sort of detailed inquiry" required by the statute "would itself
                 constitute a significant encroachment on the protections of the First and Fourteenth
                 Amendments." Id. at 132. The Court concluded that "[t]he prospect of church and state
                 litigating in court about what does or does not have religious meaning touches the very
                 core of the constitutional guarantee against religious establishme11t." Id. at 133. See also
                 Lemon v. Kurtzman, 403 U.S. 602, 620,91 S. Ct. 2105, 2115, 29 LEd. 2d 745, 760
                 ( 1971) (holding that state evaluation of religious content of a religious organization is
                 fraught with the sort of entanglement that the Constitution forbids), World Vision, Inc.,
                 633 F. 3d at 729 (quoting Colo. Christian U niv. v. Weaver, 534 F. 3d 1245, 1259 (I Oth Cir.
                 2008)) (noting that such governmental interpretation "raise[s] the specter of
                 constitutionally impermissible discrimination between institutions on the basis of the
                 'pervasiveness or intensity' of their religious beliefs."), Church of the Lukumi Babalu
                 Aye, Inc. v. Cicy_ofHialeah,.508 U.S. 520, 537.(19.23).{holdingJhat''indi:vidualized_
                 governmental assessment[s]" of religious practices are unconstitutional).

                                3. Civil Authorities Must Not Impair Ecclesiastical Entities' Right to Self-
                                   Governance and Self-Determination.

                          The govenunent may not inquire into or oppose a church in its ecclesiastical
                  structures, operations, appointments, and other juridical activities. In Serbian E.
                  Orthodox Diocese forU. S. of Am. & Canada v. Milivojevich, 426 U.S. 696 (1976), the
                  Supreme Court of the United States reversed the Tllinois Supreme Court, which held that
                  a Serbian Orthodox Churc-h's removal of one of the church's bishops had to be set aside
                  as "arbitrary." According to the Court the state high court erred by conducting a "detailed
                  review" of the hierarchical church's procedures for removal. Jd. at 718. Such inquiry was
                  impermissible under the First and Fourteenth Amendment. ld. According to the Court, the
                  Illinois Supreme Court unconstitutionally undertook "the resolution of quintessentially



                  \1\fWW   Wt~,GFtyM:.K;;;-8(   AW COM                                                     PAGES OF 16




                                                         RECEIVED BY IRS-EEFAX            01/03/2020 1:41PM (GMT-05:00)
                                                                                                              ALEARIS_00017
             CaseCase
                  1:20-cv-00808-LKG   Document
                       1:20-cv-00808-LKG       22 *SEALED*
                                          Document  50-1 FiledFiled 11/02/20
                                                              01/12/21   PagePage
                                                                              18 of18
                                                                                    68of 38
To:Robert0411855178   Page14of31                     2020-01-03 18:18:42 (GMD       13126261610 From: Wagenmaker & Oberly LLC




                              *~'PRJVATE      COMMl!l-JICAT!ON ;/NOT FOR PUBLlC RELE.:\SE**
                        '"CON'!A!NS CONFlDENTJAL lNFORM./\I'lON AND TRADE SECRFf'S**



                religious controversies whose resolution the First Amendment commits exclusively to the
                highest ecclesiastical-tribunals-of-this-hierarchical-church:"-ld:-At-7:\!8. -'Fhe·GourHwther -----·
                emphasized the c-hurch's constitutional right to ecclesiastical self-detennination, citing
                Presbyterian Church in U.S. v. Marv Elizabeth Blne Hull Mem'l Presbyterian Church,
                393 U.S. 440,446 (1969): "In this country the full and free right to entertain any religious
                belief; to practice any religious principle, and to teach any religious doctrine which does
                not violate the laws of morality and property, and which does not infringe personal rights,
                is conceded to all. The law !mows no heresy, and is committed to the support of no
                dogma, the establishment of no sect. * * *All who unite themselves to such a body (the
                general church) do so with an implied consent to (its) government, and are bound to
                submit to it. But it would be a vain consent and would lead to the total subversion of such
                religious bodies, if any one aggrieved by one of their decisions could appeal to the
                secular coutis and have them (sic) reversed."

                          4. Any Federal Burden on Religious Exercise 1\iust Further a Compelling
                             Government Interest Using the Least Restrictive Means.

                        The Religious Freedom Restoration Act of 1993 (RFIV'I.) prohibits the
                ''Government [from] substantially burden[ing] a person's exercise of religion even if the
                burden results from a rule of general applicability" unless the Govenllllent "demonstrates
                that application of the burden to the person--(!) is in furtherance of a compelling
                governmental interest; and (2) is the least restrictive means of furthering that compelling
                govemmental interest." Burwell v. Hobby Lobby Stores, Inc .. 573 U.S. 682, 682, 134 S.
                Ct. 2751, 2754, 189 L. Ed. 2d 675, 681 (2014). Where the state denies "a benefit because
                of conduct mandated by religious belief, thereby putting substantial pressure on an
                adherent to modify [its] behavior and to violate [its] beliefs, a burden upon religion
                exists." Thomas v. Review Bd. of indiana Employment Sec. Div., 450 U.S. 707, 717, 101
                S. Ct. 1425, 1431,67 L. Ed. 2D 624 (1981)

                         s. AJ>sent Ciear"EegisiliflvellitenrfiHil.e·confi'ary;1neLanguageofa ·
                              Statute is Conclusive.

                    In reading the meaning of a statute, the starting point is U1e language of the statute
                itself unless the legislative history suggests alternative interpretation by Congress.
                Consumer Product Safety Commission v. GTE Sylvania. Inc., 447 U.S. 102, 108, 100
                S.Ct. 2051, 2056, 64 L.Ed.2d 766 ( 1980). When the legislative intent is ambiguous, the
                statute should be construed in the light of Congress' purpose in enacting it a~ expressed in
                the legislative histOJy. Train v. Colorado Public Interest Research Group Inc., 426 U.S. I,
                9-10,96 S.Ct. 1938, 1942,48 L.Ed.2d 434 (1976).




                WW1,'{ WA.(;FNMAKFAI AW COM                                                      PAGE9 OF "16




                                              RECEIVED BY IRS-EEFAX             01/03/2020 1:41PM (GMT-05:00)

                                                                                                    ALEARIS_00018
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 19 of 68
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               20 of20
                                                                                     68of 38
To: Robert0411855178    Page16of31                         2020-01-0318:18:42 (GMT)          13126261610 From: Wagenmaker & Oberly LLC




                            *'PRJVAT'E COMMUNiCATION ;f NOT FOR PUBLIC R.ELEASE*"'
                         "*CONTAiNS CONfilJ)ENTtAL INFORMATION AND TRADE SECHETS*"



                       organization is an "integral part" of a church, stating-

                             "In determining wher.her a religious order or organization is an integral part of a
                             church, consideration will be given to the degree to which it is connected with,
                             and comrolled by, such church. "

                           Alearis' Certificate of Incorporation provides that it is "organized exclusively for
                       religious purposes to perfom1 or carry out the functions of the Church founded at time
                       immemorial when the Old Ones placed the Game into ecclesiastical trust for such
                       purpose." See Certificate ofincorporation at Exhibit A. Notably, the Church is the
                       sole member of Alearis, Inc. For this reason, the Church exercises complete control
                       over the corporation. The laws of Delaware reserve strong corporate powers for the
                       Church as sole member. The Chw·ch's rights are fw1her protected in the Bylaws,
                       which may not be amended without the express consent of the Church as sole
                       member. See Bylaws a! Exhibit B. Thus, Aleatis is intrinsically, inherently connected
                       to the Church, as provided in its founding and goveming documents.

                             b. Further-Alearis, Inc. is an "Integral Part" of tlte Church Within the
                                Meaning of26 CFR Section l.509(a).4(i)(4)

                           26 CFR Section 1.509(a)-4(i)(4) provides further guidance in describing how an
                       organization may be regarded an "integral part" of another organization, including
                       churches, as described in Section509(a)(l ). The CFR provides, in pertinent part as
                       follows

                       ***
                             4 integral part test- functiomtlly integrated Type lll supporting organization

                                            Gett~ntl-tu/e:A suppiTrliiig organization meets llie iiitegraljiii:rnest--
                                            andwill be consideredjimcliona/ly integrated within the meaning of
                                            Section 4943(/)(5)(B), if it-

                             Engages in actil•ities substantially all of which directly jiU'lher the exempt
                             purposes of one or more supported organizations and otherwise meets the
                             requirements described in paragraph (i)(4)(ii) ofthis Section;

                             Substantially all activities directly further exempt purposes-

                             ln general. A supporting organi=ation meets the requirements ofthis paragraph
                             (i)(4)(ii)   if it engages in activities substantially all ofwhich
                             Directly fUrther the exempt pwposes of one or more supported organizations to



                 WW\V. WAGENMAKf8! AW COM                                                                PAGE 11 OF 16




                                                RECEIVED BY IRS-EEFAX                 01/03/2020 1:41PM (GMT-05:00)

                                                                                                              ALEARIS_00020
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 21 of 68
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 22 of 68
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 23 of 68
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               24 of24
                                                                                     68of 38
To: Robert0411855178       Page20of31                      2020-01-0318:18:42 (GMT)       13126261610 From: Wagenmaker &   ob'eriY LLC



                                *'-PRlVATL COMMUNJCArJON •1 NOT FOR PUBLIC RELCASE*''
                             **CON1f\!N$ CONFlDENTlt.l.. lNf'ORM/\TI.ON AND TRADE SECRETS*''




                __~--____!!ecaus_~Al~_aJl§,_ Inc.~e_g>le o..wner is_ the ChurJ:JJ,_aJloJJ"Privatdo_uudation. _____ _
                 described in Section 509(a)(l) f 170(b)(l)(A)(i), then pursuant to Section 26 CFR §
                 30 L 7701-3(b )(I )(ii) above, Alearis, Inc., must be recognized by default as a disregarded
                 entity by the Service tmless there is an affirmative election to be considered otherwise.

                            Further, Section26 CFR § 30L7701-l(a)(4) provides thatAlearis, Inc. may
                     choose, at its election. to be recognized as a disregarded entity. In the event that the
                     Service disagrees thatAlearis, Inc. is a disregarded entity of the Section508(c)(l)(A)
                     Ecclesiological Trust in the default, Alearis, Inc. does hereby elect to be recognized as a
                     disregarded entity of the Section 508(c)(l)(A) Ecclesiological Trust.

                          IV.       PROCEDURAL Mr\TfERS AND CONCLUDING REMARKS

                            In compliance with Revenue Procedure 2019-5, I hereby make the following
                     statements individually and on behalf of my client

                             To the best of our knowledge, the issue in this determination Letter Request has
                     not been presented in an earlier return of the Church or in the return for any year of a
                     related organization

                             To the best of our knowledge, the Service has not previously ruled on this issue or
                     a similar issue for the Church, a related organization, or a predecessor organization.

                            To the best of our knowledge, none of the ChLLnih, a related organization, nor a
                     predecessor previously submitted a request involving the same or similar issue but
                     withdrew it before the determination letter was issued.

                             To the best of onr knowledge, none of the Church, a related Organization, nor a
                     predecessor-prev.iously.submitted-a-request-involving-the-same-or-similar-issue-that-is--·--
                     currently pending with the Service.

                             To the best of our knowledge, the issue is adequately addressed by relevant
                     authorities.

                             To the best of our knowledge, there are no contrary authorities that may affect the
                     issue discussed in this request.

                             To the best of our knowledge, there is no pe11ding legislation that may affect the
                     issues and transactions discussed in this request

                             The documents listed on page 1 of this determination Letter Request are attached
                     hereto. In addition, attached are the requisite "Declaration" and "Deletions Statement"



                     \'il.VW. WAGENMAKfB!   AW COM                                                    PAGE 15 01' 16




                                                     RECEIVED BY IRS-EEFAX            01/03/2020 1:41PM (GMT-05:00)


                                                                                                          ALEARIS_00024
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               25 of25
                                                                                     68of 38
To: Robert041185?178    Page21 of31                  2020-01-03 18:18:42 (GMT)        13126261610 From: Wagenmaker & Oberly LLC




                               "•PRJVAT'.E COlvfMUNIC.A.TlON ,, NOT FOR PUBLIC Rl::LEASl""'
                            **CONTAINS CONFlDEl'-l'riAL lNFORM/\T!ON AND TRr\UE SECRU:I'S~'*



                       V.      ADVERSE IMPACTFROMREQUESTDENIAL

                         There are a number of religious federal exemptions that apply only to churches
                 and church organizations. For instance, there are exemptions from certain employee
                 benefit plan requirements for which churches and church organizations qualify. See Code
                 Section 414. Also, the Code, Sectionl07, pro\~ des for tax exemptions related to housing-
                 related compensation for qualifying church employees who arc members of the clergy.
                 Further, churches and church organization employers are exempt from certain
                 unemployment insurance requirements. See Code Section 3306. Finally, various state
                 laws provide exemptions for organizations described as churches under the Code. These
                 exemptions all protect Alearis, Inc.'s religions liberty rights. Alearis, Inc. would be
                 denied these important exemptions if this Letter Request is not granted.

                       VI.     CONl'ERENCE REQUESTED

                         Please contact Paul Z. Winters (sec enclosed form 2848) if you require additional
                 information to assist your consideration of this request for private foundation
                 classification. Please send any facsimile transmissions to the facsimile nuniber 312-626-
                 1610, Attn. Paul Winter>. If f01 any reaoon you intend to make an adverse Jetenuination
                 as to this Letter Request, a conference with the appropriate Service employees is
                 requested prior to your final dete1111ination.

                        On behalf of A leans, Tnc., Tgreatly appreciate your consideration and fmther
                 processing of this request. Please feel free to contact me at the above number if you have
                 any questions or need additional infom1ation. Thank you for your attention to this matter.

                                                                 Sincerely,


                                                               ~~
                                                                  Attorney at Law



                 Enclosures:       Form 2848, executed by Alearis, Inc.
                                   Certificate oflncorporation of Alearis, Inc.
                                   Bylaws of Alearis, lnc.
                                   Attorney Check for User Fee

                 cc:               Alearis, Inc.




                 WWW. WA.GFNMA!SER! AW COM                                                        PAGE 16 OF 16




                                             RECEIVED BY IRS-EEFAX                01/03/2020 1:41PM (GMT-05:00)

                                                                                                      ALEARIS_00025
                          CaseCase
                               1:20-cv-00808-LKG   Document
                                    1:20-cv-00808-LKG       22 *SEALED*
                                                       Document  50-1 FiledFiled 11/02/20
                                                                           01/12/21   PagePage
                                                                                           26 of26
                                                                                                 68of 38
To: Robert 0411855178                     Page 22 of 31                     2020-01-0318:18:42 (GMT)                    13126261610 From: Wagenmaker & Oberly LLC
                                                                             Alearis,lnc. FEIN: XX-XXXXXXX
                                                              Request for Determination of Non~Private Foundation Status
                                                                                      EXHIBIT A




:..... ::"··"
                ·,.
                  . .::.::.:.: ....       --....
                                                                        .Delaware                                            ,···.
                                                                                                                                     ..   ~-   ·..
                                                                                                                                                             . .. ,-·




                                             I, JEFFEEX W. BI!.;r;LOCK, SE9MI~Y. OF $TATE OF TJlJi!.:. $.'l'.(t'l'7Ii OF

                                      DELAWAREr DO IIEREBY. CJ!;R'l'I.li].'         irlfE   -!1-T.T:.ACffED I.S. A TRUE l!tlVP·•·t;:<:>~CT­

                                  C9P·Y OF· THE· CERTIFICATE OF. INCORPORATION. ·OF· ''ALEARIS 1 INC •. "·,




                                                                                                               · ....
                                                          ----~---                                  ·-·   ..




                         74;1.1249         ~UlO                                                                             Authentication: '2.Q2.80.8605-
                         SR1f·20l~370l7.31                                                                                              0ate: QS,l-3·19
                         'You may verify tl1ls certlflcate online at corp:delavtare.gov/authver.shtmf




                                                                 RECEIVED BY IRS-EEFAX                             01/03/2020 1:41PM (GMT-05:00)


                                                                                                                                                     ALEARIS_00026
                      CaseCase
                           1:20-cv-00808-LKG   Document
                                1:20-cv-00808-LKG       22 *SEALED*
                                                   Document  50-1 FiledFiled 11/02/20
                                                                       01/12/21   PagePage
                                                                                       27 of27
                                                                                             68of 38
                                                                                                                                 13126261610 From: Wagenmaker & Oberly LLC
To: Robert 0411855178                 Page 23 of 31                                2020-01-0318:18:42 (GMD
                                                                                    Alearis, Inc. FEIN: 834681574
                                                                 Request for Determination of Non·Private Foundation Status
                                                                                              EXHIBIT A
            ~ Stale "l!f Drlamm
              .sterfrary; ·o£: :~t;~.r~
           ·DJ1:I.~I~~ t~f ~~QF.JlQN.!f~.il~
         ·neii>t~:«l toMA~!W~9,10!9                                                    C~rti [ic a te.:p'( In co rpor;J.!j~n
           ;JU!l io:;6_>~>1o~io9-~ot.9
     SR l0!9J701131 • 'tleXnmber 7Hl.t!9-                                                          Alel!.ri$, In~-
                                                                                   A D.cJawarc·NoiH:l1o~l> C.<!rpornt.ion


                     The unders!gne.4 ~~~or_Rol'iltor·hereby-~enitles:
                                !.. The name· ofthe Corporation .is Ale~d$.,)ne.


                                2.   TheJ~egistered .O.ffice.-of-the Corporatioltln !he State 'of Delawareisiocawel at $::tl1e GreeQ, :St¢A in \he.
                                     City of Dover, Co;rnty ofKe.iii,.Z\j) Code. JQI).O.I ,The 1Wilie JlfthciR~gistered Agent nl~\>Ch addreS$ 11f?on
                                     whom pr.o.cess ftg<!instthis:cotporaliun-may·be s•.rv•d·_i$/; Rilii.stered.Agent,_ln~.


                                3. The Corpoxa(I:Op ~hall'be organized .exclusiye_ly for_tcll:gious purposes to petformofl'.ari"y 0utlhe f_unctiol!S
                                   ufthe Chut£1). The "Chureh" is the cj1Urclt fQO.h<!ed.4l.tilile._immemorlalwhenJhe Old.One;;'place~ Jhc
                                   Gl!me into··eci:lesie!itical trust for--~u~h :pmp9,s~;                     ·                     ·



                                                                         •   ...                                . '··
                                                                                           ···-.
                                5 •. Conditions ofMemb.ership.,
                                                   a. The. sole•rntllliQ'et-ofthe:Corporatio·n is·ihe'Churcll,
                                                   b. 51 ec_69ad?.li>52M'e0Jl5~aJll0988:86MMa 196-319
                                                   c. The..crileil<J f9di!en(eying .nrembeis' of tl1e 'Corporation shall         be ~tated:in tire ]Jylaws.

                                il.. The':mmrc-ani!.OJi!illng  -~~_ij_res~ <)fthe-.inc.o,p.~mtor·are as. Miows:
                                              . ·....       •.       .     . .. ..      .                    -                                                .... -- ....~ ..
                        ·· ..   :: •.•·   ·   ..
                                      Na>11e~ .P.atil Z. Winters


                                      Mailing Addres.s: 53 W JaQkson Blvd,.Suitc 'I?J4-



                                                                                               ~~-
                                                                         ~y:~~..,;~,_,;.-_
                                                                                     . . .... -·L.z:::,.~
                                                                                                c.Y    .;;~:::f_·:~·.:.-.->--c-:---~~---~~~
                                                                                                            lncorp<)r<l(or

                                                                         By:         Pan! Z. Winters




                                                                        RECEIVED BY IRS-EEFAX                                  01/03/2020 1:41PM (GMT-05:00)---·--

                                                                                                                                                       ALEARIS_00027
             CaseCase
                  1:20-cv-00808-LKG   Document
                       1:20-cv-00808-LKG       22 *SEALED*
                                          Document  50-1 FiledFiled 11/02/20
                                                              01/12/21   PagePage
                                                                              28 of28
                                                                                    68of 38
To: Robert0411855178   Page 24 of31                  2020-01-0318:18:42 (GMl)                13126261610 From: Wagenmaker & Oberly LLC
                                                     Alearls, Inc. FEIN: XX-XXXXXXX
                                       Request for Determination of Non-Private foundation Status
                                                               EXHIBIT B




                                                   BYLAWS
                                                                of
                                         ALEARIS, INC.
                                      A DELAWARE NON-STOCK CORPORATION




                                             As Duly Adopted by the Member
                                                this 21 ''day of June, 2019




                                                         PREPARED BY
                                             WAGENMAKER& OBERLY, LLC




                                        RECEIVED BY IRS-EEFAX                       01/03/2020 1:41PM (GMT-05:00)

                                                                                                             ALEARIS_00028
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 29 of 68
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 30 of 68
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               31 of31
                                                                                     68of 38

To: Robert0411855178   Page27of31                     2020-01-0318:18:42 (GMD                  13126261610 From: Wagenmaker & Oberly LLC

                                                     Alearis, Inc. FEIN: XX-XXXXXXX
                                       Request for Determination of Non ..Private Foundation Status
                                                               EXHIBITS




              Section D. General Powers

              The Member shall be entitled to one vote an each matter reserved to the Membership in these
              by laws. More specifically, the express writte11 approval of the Member shall be required for file-
              following actions oftl1e Corporation:

                 1. Any merger, dissolution, or liquidation of the Corporation;
                 2. Any amendmems to the Certificate of Incorporation or these bylaws;

                 3. The creation of subsidiary corporations;

                 4. The establishment ofjoint ventures, partnerships, or atliliations;

                 5. The unbudgeted sale, pledge, lease, or other transfer of any corporate assets exceeding ten-
                     tl1ousand dollars ($1 0,000 USD), with the exception of any interest of the sale, lease,
                     transfer, or other conveya11ce of any portion of tl1e real property which shall always be
                     subject to the approval oftl1e Member.

                 6. The approval of the Corporation's annual operating budget;

                 7. Appointment and number of Directors to tl1e Corporation's Board of Directors;

                 8. Removal of Directors fTDm the Corporation's Board of Directors.

              ln addition, the Corporation's Board of Directors shall promptly provide copies of all minutes of
              Board meetings and resolutions to ilie Member, and copies of financial and operational reports as
              requested from time to time by the Member.

              Section E. Member Meetings

              Being a Corporation witl1 one Member, tl1e Corporation shall not be required to hold membership
              meetittgs. The-Membet shall exereise·irS'voti!Ig rights-in th'efotm ofacorpurate resulution·
              adopted and certified by the Member. The resolution shall have the same effect as an informal
              ac-tion of the Membership in accordance with Del. Code Ann. tit. 8, § 228 (West). The Member's
              resolution shall be delivered to the Board of Directors of the Corporation and shall be effective
              upon receipt unless another effective date is specified tl1erein.

              Section F. Transferability

              The Member may, at any time, in its sole discretion, appoint and transfer its membership rights
              in the Corporation.




              BYLAWS OF ALEARIS, INC.                                                                               Page 4



                                         RECEIVED BY IRS-EEFAX                         01/03/2020 1:41PM (GMT-05:00)
                                                                                                               ALEARIS_00031
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               32 of32
                                                                                     68of 38
To: Robert0411e5p17e   Page2eof31                     2020-01-031e:1e:42 (GMT)                13126261610 From: Wag en maker & Ob~rly LLC

                                                       Alearls, Inc. FEIN: 83~4681574
                                        Request for Determination of Non-Private Foundation Status
                                                                  EXHIBIT B




                                          ARTICLE IV. BOARD OF DIRECTORS

              Section A. General Powers

             The affairs, business, and all legal matters of the Corporation shall be managed by its Board of
             Directors.

              Section B. Number and Tenure

             The Board ofDireLiors shall be composed of one Director, who shall be appointed by the
             Member. The Corporation may, from time to time, by amendment of these bylaws, change the
             minimum and maximum number of Directors.

             The Director shall hold office without tem1 and shall hold office until his or her successor has
             been qualified and appointed.

              Section C. Qualifications

              Those who seek to be the Director of the Corporation personally affirm the Corporation's
              statement of purpose, must abide in all respects with the corporate policies set forth in these
              bylaws, and musr characterize personal commitment to the values of the Corporation.

              Section D. Appointment

              The Director shall be appointed without tenn by the Member in the Member's sole discretion.
              The Director shall hold office until the first ofthe following to occur: until his or her successor
              shall have been duly appointed ru1d shall have qualified; until his or her deatb. or disability; until
              he or she shall resign in writing; or until he or she shall have been removed in the manner
              hereinafter provided.

              Section E. Resignation and Removal

          ...... Ih.e_D_ke_c_t.o.r.JJJayJ:esign_aLany_time_by_gi_ving_writtenrlo.tic.e_to.Jhe.Memher.Suchresignation,_ ---· _
                 which may or may not be made contingent on formal acceptance, shall take effect on the date of
                 receipt or at any later time specified therein. The Director may be removed with or without cause
                 at any time by resolution adopted by the Member.

              Section F. Vacancies

              Upon a vacancy occurring in the Board of Directors, such vacancy shall be filled through
              appointment of a new Director by the Member as soon as is practicable.

              Section G. Compensation

             The Director shall not receive compensation for his or her services as the Director. However, by
             resolution of the Member, expenses of attendance, if any, may be reimbursed to the Director in
             his or her performance of the duties of the office of Director, provided that nothing herein




             BYLAWS OF ALEARIS, lNC.                                                                                Page 5


                                          RECEIVED BY IRS-EEFAX                       01/03/2020 1:41PM CGMT-05:00)

                                                                                                               ALEARIS_00032
              CaseCase
                   1:20-cv-00808-LKG   Document
                        1:20-cv-00808-LKG       22 *SEALED*
                                           Document  50-1 FiledFiled 11/02/20
                                                               01/12/21   PagePage
                                                                               33 of33
                                                                                     68of 38

To: Robert 0411855178   Page 29 of 31                   2020-01-0318:18:42 (GMT)                 13126261610 From: Wagenmaker & Oberly LLC

                                                        Alearls,lnc. FEIN: XX-XXXXXXX
                                         Request for Determination of Non ..Private Foundation Status
                                                                 EXHIBIT B




              contained shall be construed to preclude the Director from serving the Corporation in any other
              capacity and receiving reasonable compensation therefor.

             -- Set:lion H: ·confiilentialily --

              The Directors, any officers, and key employees of the Corporation are expected to (1) maintain
              appropriate confidentiality of information related to the Corporation, including donor and
              supporter lists and related records, fundraising strategies, fimmcial information about the
              Corporation, organizational plans, marketing information, expense information, personnel
              matters, and all credentials used to access physical or digital media containing information
              related to the Corporation and any software or services owned, leased, subscribed to, or used by
              the Corporation for the Corporation's purposes, including, but not limited to, computer login
              identification, passwords, and hashes, email login identification and passwords, serial numbers
              or software keys for local copies of software, and. cloud-based services login identification and
              passwords, and (2) to prevent unauthorized disclosure to any outside party, except to the extent
              such information is otherwise disclosed in accordance with the ordinary course of business to the
              public or third parties or otherwise is required to be disclosed under applicable law. Such
              confidentiality is expected to be maintained at all times subsequent to service to !he Corporation.


                              ARTICLE V. MEETINGS OF THE BOARD OF DIRECTORS

              Being comprised of one Director, the Board of Directors shall not be required to conduct annual
              or special meetings. The Board of Directors shall exercise its voting rights in the form of a
              corporate resolution adopted and certified by the Director. The resolution shall have !he same
              effect as an action approved by a majority of the Board of Directors, at a duly called and
              convened meeting of !he Board of Directors with quorum present, and sufficient notice give11, ii1
              accordance with Del. Code Ann. tit. 8, § 141(b). The Director's resolution shall be deemed
              immediately effective unless another effective date is specified therein.


                                          ARTICLE VI. OFFICERS AND AGENTS

              The Board of Directors may appoint oft1cers who shall serve without term, which may consist of
              a President, a Vice President, a Secretary, a Treasurer, or such other officers and assistant officers
              and agents as may be deemed necessary, elected, or appointed by the Board. Any two (2) or more
              o!Iices may be held by !he same person Any ofiicer or agent may be removed by !he Board of
              Directors whenever, in its judgment, the best interest of the Corporation shall be served !hereby,
              but such removal shall be without prejudice to the contract rights; if any, of the person so
              removed.


                        ARTICLE VIL L."'DEi\INIFICATlON OF DIRECTORS AND OFFICERS

              Section A. Indemnification.

              The Corporation shall indemnify and hold harmless to the fullest ex-rent permitted by applicable
              law as it presently exists or may hereafter be amended, any person who was or is made or is


              BYLAWS OF ALEARIS, INC.                                                                                 Page 6



                                           RECEIVED BY IRS-EEFAX                         01/03/2020        1:~1PM     (GMT-05:00)
                                                                                                                 ALEARIS_00033
               CaseCase
                    1:20-cv-00808-LKG   Document
                         1:20-cv-00808-LKG       22 *SEALED*
                                            Document  50-1 FiledFiled 11/02/20
                                                                01/12/21   PagePage
                                                                                34 of34
                                                                                      68of 38
To: Robert 0411855178   Page 30 of 31                 2020-01-0318:18:42 (GMD                 13126261610 From: Wagenmaker & Oberly''lLC

                                                      Alearls, Inc. FEIN:   83~4681574
                                        Request for Determination of Non-Private Foundation Status
                                                                EXHIBIT 8




              threatened to be made a party or is othe1wise involved in any action, suit, or proceeding, whether
              civil, criminal, administrative, or investigative (a "Proceeding"), by reason of the fact that he or
              she, or a person for whom he or she is the legal representative, is or was the Member, a Director,
              or officer, or employee, or agent of the Corporation or, while the Member, a DireG.t.P_f,_J)Lcrl'fic.e4· _ __
              or employee, or agent of the Corporation, is or was serving at the request of the Corporation as a
              Director, officer, employee, or agent of another corporation, partnership, joint venture, trust,
              enterprise, or nonprofit entity, including service with respect to employee benefit plans, against
              all liability and loss suffered and expenses (including attorneys' fees) actually and reasonably
              incurred by such person. Notwithstanding the preceding sentence, the Corporation shall be
              required to indemnify a person in connection with a Proceeding (or part thereof) commenced by
              such person only if the commencement of such Proceeding (or part thereof) by the person was
              authorized in the specific case by the Board of Directors.

              Section B. Advancement of Expenses.

              The Corporation shall pay the expenses (including attorneys' fees) actually and reasonably
              incurred by the Member, a Director, or officer, or employee, or agent of the Corporation i11
              defending any Proceeding in advance of its final disposition, upon receipt of an undertaking by
              or on behalf of such person to repay all amounts advanced if it shall ultimately be detennined by
              final judicial decision from which there is no further right to appeal that such person is not
              entitled to be indemnified for such expenses under this Section B, or otherwise. Payment of such
              expenses actually and reasonably incurred by such peroOI~ may be made by the Corporation,
              subject to such terms and conditions as the general counsel of the Corporation in his or her
              discretion deems appropriate.

              Section C. Othel" Indemnification.

              The Corporation's obligation_, if any, to iJJdemnifY any person who was or is serving at its request
              as the Member, a Director, officer, employee, or agent of another corporation, partnership, joint
              venture, trust, enterprise, or nonprofit entity shall be reduced by any amount such person may
              collect as indemnification from such other corporation, partnership, joint venture, trust,
              enterprise, or nonprofit entity.

              Section D. Insurance.

              The Corporation may purchase and maintain insurance on behalf of any person who is or was the
              Member, or a Director, officer, employee, or agent of the Corporation, or is or was serving at the
              request of Corporation as a DirectOI; officer, employee, or agent of another corporation,
              partnership, joint venture, trust, enterprise, or nonprofit entity against any liability asserted
              against him or her and incurred by him or her in any such capacity, or arising out of his or her
              status as such, whether or not the Corporation would have the power to indemnifY him or her
              against such liabilicy tmder the provisions of the Act

              Section E. Repeal, Amendment, or Modification.

              Any amendment, repeal, or modification of this Article VII shall not adversely affect any right or
              protection hereunder of any person in respect of any act or omission occurring prior to the time
              of such repeal or modification.

              BYLAWS OF ALEARIS, lNC.                                                                              Page 7


                                          RECEIVED BY IRS-EEFAX                          01/03/2020 1:41PM (GMT-05:00)

                                                                                                               ALEARIS_00034
                CaseCase
                     1:20-cv-00808-LKG   Document
                          1:20-cv-00808-LKG       22 *SEALED*
                                             Document  50-1 FiledFiled 11/02/20
                                                                 01/12/21   PagePage
                                                                                 35 of35
                                                                                       68of 38
To: Robert 04"1 1855178   Page 31 of 31                 2020-01-03 18:18:42 (GMT)               13126261610 From: Wagenmaker & Oberly LLC

                                                        Alearis, Inc. FEIN: 83·4681574
                                          Request for Determination of Non-Private Foundation Status
                                                                  EXHIBIT B




                                              ARTICLE VIII. MISCELLANEOUS

                Section A. Amendments

                In the event the Certitlcate ofTncorporation or Bylaws are to be altered, amended, or repealed,
                the Board of Directors shall adopt a resolution setting forth the proposed amendment(s) and
                submit copies of tile proposed amendment(s) to the Member for approval. No amendments to
                the Certificate ofTncorporation or Bylaws shall be adopted unless approved by the Member_

                Section B. CorporatcAcqnisition, Consolidation, Mcrgc1; or Dissolution

               ln the event of a proposed acquisition, consolidation, merger or dissolution, the Board of
               Directors shall adopt a plan setting forth the tem1s and conditions of the proposed transaction and
               such other provisions with respect to the proposed transaction as are deemed necessruy under
               applicable state law or desirable. No acquisition, merger, or other dissolution shall be adopted
               unless approved the Member.

                Section C. Inconsistencies with Certificate oflncorporation

               If any provision of these bylaws is inconsistent with a provision of the Corporation's Certificate
               ofTncorporation, as amended from time to time, the Certificate ofincorporation shall govern.

                Section D. Severability

               The invalidity or unenforceability of any provision in these bylaws shall not affect the validity or
               enforceability of the remaining provisions.




                BYLAWS 01' ALEARIS, INC.                                                                             Page 8


                                            RECEIVED BV IRS-EEFAX                       01/03/2020 1:41PM (GMT-05:00)

                                                                                                                ALEARIS_00035
CaseCase
     1:20-cv-00808-LKG   Document
          1:20-cv-00808-LKG       22 *SEALED*
                             Document  50-1 FiledFiled 11/02/20
                                                 01/12/21   PagePage
                                                                 36 of36
                                                                       68of 38




                            Exhibit 4-D                        ALEARIS_00036
CaseCase
     1:20-cv-00808-LKG   Document
          1:20-cv-00808-LKG       22 *SEALED*
                             Document  50-1 FiledFiled 11/02/20
                                                 01/12/21   PagePage
                                                                 37 of37
                                                                       68of 38




                             Exhibit 5-D
                                                               ALEARIS_00037
CaseCase
     1:20-cv-00808-LKG   Document
          1:20-cv-00808-LKG       22 *SEALED*
                             Document  50-1 FiledFiled 11/02/20
                                                 01/12/21   PagePage
                                                                 38 of38
                                                                       68of 38




                           Exhibit 6-D                         ALEARIS_00038
CaseCase
     1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed 01/12/21
                                                 Filed 07/09/20
                                                           Page 39
                                                                Page
                                                                   of 68
                                                                      2 of 34
                                                                                       SEALED DOCUMENT

                                                        \~:> WAGENMAKER & OBERLY




    July 11, 2019

    Internal Revenue Service
    201 West Rivercenter Blvd.
    Attn: Extracting Stop 31
    Covington, KY 41011

    Sent via Federal Express, Tracking Number 7756 6519 6927

    RE:       Alearis, Inc. FEIN: XX-XXXXXXX
              Request for Determination of Non-Private Foundation Status Pursuant to
              IRC Sections 509(a)(l), 170(b)(l)(A)(i)

              Mailing Address:                         Registered Address:

              Alearis, Inc.                            Alearis, Inc ., c/o A Registered Agent, Inc.
              53 W. Jackson B lvd, Suite 1734          8 the Green, Suite A
              Chicago, IL 60604                        Dover, DE 19901

    Dear IRS Representative:

            Alearis, Inc., a Delaware nonstock corporation ("Alearis"), as appointee of certain
    powers assigned in religious Trust (the "Ecclesiological Trust" or "Trust") to carry out the
    functions of its parent church established at time immemorial (the "Church") and
    pursuant to Revenue Procedure 2019-5 Sections 3.01(3)(b) and 4.02(7)(b), hereby
    respectfully requests, through this Letter Request and its attached exhibits (collectively
    "Letter Request"), recognition and classification of non-private foundation status under
    Internal Revenue Code ("Code") Sections 509(a)(1) and 170(b)(l)(A)(i). Alearis is not
    requesting a determination of its tax-exempt status under Section 501(c)(3) ofthe Code.

           To assist in your recognition of Alearis, Inc. 's 509(a)(l) I 170(b)(1 )(A)(i) status,
    we are providing the following:                                             INTERNAL REVENUE SERVICE
                                                                                                 RECEIVED
        1. Form 2848, executed by Alearis, Inc.
        2. Alearis, Inc.'s Certificate oflncorporation;                         JUL 1 5 2019
        3. Alearis, Inc.'s Bylaws;
        4. A Statement of facts pertaining to the request;                  SERVICE CENTER DIRECTOR
                                                                                 COVINGTON, KY
        5. A statement of app licable authorities;                               MAiL UNIT #276
        6. Attorney's check #2678 for the $400 user fee, as per Revenue Procedure 2019-5,
           4 .07, Appendix A, Issue (14).

            To verifY that you have received these documents, please date stamp the enclosed
    first page of this letter and Form 2848. Please return both to me in the self-addressed,


    ) 312.626.1600     53 W JACKSON BLVD, SUITE 1734          145 RIVER LANDI NG DR, SUITE 202

    ~ 312.626 . 1610   CHICAGO, IL 60604                      CHAR LESTON , SC 29492




                                                Exhibit 7-D                                        ALEARIS_00039
CaseCase
     1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed 01/12/21
                                                 Filed 07/09/20
                                                           Page 40
                                                                Page
                                                                   of 68
                                                                      3 of 34
                                                                       SEALED DOCUMENT




 stamped envelope, enclosed for your convenience.

         Nondisclosure Request: As designated herein below, before any public disclosure
 of this Letter Request, Alearis, Inc., requests deletion of Sections I and III in their
 entirety, and Alearis, Inc.’s Bylaws attached hereto as Exhibit B, which jointly and
 severally constitute “trade secrets and commercial or financial information obtained from
 a person and privileged or confidential” within the meaning of 5 U.S.C. § 552(b)(4) and
 26 U.S.C. § 6110(c)(4).

         Based on the materials listed above, Alearis, Inc. should qualify for non-private
 foundation status under Code Sections 509(a)(1) and 170(b)(1)(A)(i) beginning from its
 date of formation.

         I trust that this Letter Request and the attached documentation are sufficient for
 the purposes intended, but if you have any questions or need additional information,
 please feel free to call upon me at the above number. Thank you for your attention to this
 matter.

                                              Sincerely,



                                              Paul Winters
                                              Attorney at Law




 WWW.WAGENMAKERLAW.COM                                                          PAGE 2 OF 16
                                                                                  ALEARIS_00040
CaseCase
     1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed 01/12/21
                                                 Filed 07/09/20
                                                           Page 41
                                                                Page
                                                                   of 68
                                                                      4 of 34
                                                                           SEALED DOCUMENT




                                          Alearis, Inc.


                      Letter Request Pursuant to Section 3.01(3)(b) and
                          4.02(7)(b) of Revenue Procedure 2019-05

    Classification or reclassification of private foundation status, including whether an
                                       organization is -
              A public charity described in §§ 509(a)(1) and 170(b)(1)(A)(i)




                                          Attestations

 I hereby certify that the Corporation is in good standing with the Secretary of State of
 Delaware and that the attached copies of the Certificate of Incorporation and Bylaws are
 true, accurate, and complete as of the date set forth below.

 Under penalties of perjury, I declare that I have examined this request, or this modification
 to the request, including accompanying documents, and, to the best of my knowledge and
 belief, the request or the modification contains all the relevant facts relating to the request,
 and such facts are true, correct, and complete.




 ________________________________
 Amory Feriae, Secretary of Alearis, Inc.
 July 3, 2019


                               IMPORTANT DISCLAIMER:

 In furtherance of this Letter Request, Alearis, Inc. is disclosing substantial amounts of
 information to the Internal Revenue Service, including information that constitutes “trade
 secrets and commercial or financial information obtained from a person and privileged or
 confidential” within the meaning of 5 U.S.C. § 552(b)(4) and 26 U.S.C. § 6110(c)(4).
 Specifically, details of sacred design methods, unpublicized revelations of the ancient
 Ecclesiological Trust, appointments of divine powers, assignments of authorities, and
 aspects of secret religious processes which, in aggregate, and in some cases independently,
 constitute trade secrets and confidential information of enormous and irreplaceable value
 to the church.



 WWW.WAGENMAKERLAW.COM                                                               PAGE 3 OF 16
                                                                                       ALEARIS_00041
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 42 of 68
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 43 of 68
CaseCase
     1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed 01/12/21
                                                 Filed 07/09/20
                                                           Page 44
                                                                Page
                                                                   of 68
                                                                      7 of 34
                                                                        SEALED DOCUMENT
          **PRIVATE COMMUNICATION // NOT FOR PUBLIC RELEASE**
       **CONTAINS CONFIDENTIAL INFORMATION AND TRADE SECRETS**



  ****************************

        26 C.F.R. § 1.509(a)-6 provides that if an organization is described in Section
 509(a)(1) and also in another paragraph of Section of 509(a), it will be treated as
 described in Section 509(a)(1).

  ****************************

        For the purposes of Section 7611 of the Code, the term church includes any
 organization claiming to be a church. 26 USC 7611(h)(1).

  ****************************

    B. Statement of Supporting Authorities
         Federal law unambiguously supports recognition of Alearis, Inc. as a non-private
 foundation described in 509(a)(1) / 170(b)(1)(A)(i). Pertinent supporting authorities are
 as follows
 26 CFR § 1.511-2 - Organizations subject to tax.
        Organizations other than trusts and title holding companies.
        The term church includes a religious order or a religious organization if such
        order or organization (a) is an integral part of a church, and (b) is engaged in
        carrying out the functions of a church, whether as a civil law corporation or
        otherwise. In determining whether a religious order or organization is an integral
        part of a church, consideration will be given to the degree to which it is connected
        with, and controlled by, such church. A religious order or organization shall be
        considered to be engaged in carrying out the functions of a church if its duties
        include the ministration of sacerdotal functions and the conduct of religious
        worship. If a religious order or organization is not an integral part of a church, or
        if such an order or organization is not authorized to carry out the functions of a
        church (ministration of sacerdotal functions and conduct of religious worship)
        then it is subject to the tax imposed by Section 511 whether or not it engages in
        religious, educational, or charitable activities approved by a church. What
        constitutes the conduct of religious worship or the ministration of sacerdotal
        functions depends on the tenets and practices of a particular religious body
        constituting a church. If a religious order or organization can fully meet the
        requirements stated in this subdivision, exemption from the tax imposed by
        Section 511 will apply to all its activities, including those which it conducts
        through a separate corporation (other than a corporation described in Section
        501(c)(2)) or other separate entity which it wholly owns and which is not operated



 WWW.WAGENMAKERLAW.COM                                                           PAGE 6 OF 16
                                                                                   ALEARIS_00044
CaseCase
     1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed 01/12/21
                                                 Filed 07/09/20
                                                           Page 45
                                                                Page
                                                                   of 68
                                                                      8 of 34
                                                                         SEALED DOCUMENT
          **PRIVATE COMMUNICATION // NOT FOR PUBLIC RELEASE**
       **CONTAINS CONFIDENTIAL INFORMATION AND TRADE SECRETS**



        for the primary purpose of carrying on a trade or business for profit. Such
        exemption from tax will also apply to activities conducted through a separate
        corporation (other than a corporation described in Section 501(c)(2)) or other
        separate entity which is wholly owned by more than one religious order or
        organization, if all such orders or organizations fully meet the requirements stated
        in this subdivision and if such corporation or other entity is not operated for the
        primary purpose of carrying on a trade or business for profit. 26 CFR 1.511-
        2(a)(3)(ii).

  ****************************

 26 U.S. Code § 508. Special rules with respect to Section 501(c)(3) organizations
    (a) New organizations must notify Secretary that they are applying for
        recognition of Section 501(c)(3) status
                ***
    (b) Presumption that organizations are private foundations
                Except as provided in subsection (c), any organization (including an
                organization in existence on October 9, 1969) which is described in
                Section 501(c)(3) and which does not notify the Secretary, at such time
                and in such manner as the Secretary may by regulations prescribe, that it
                is not a private foundation shall be presumed to be a private foundation.

    (c) Exceptions

        (1) Mandatory Exceptions Subsections (a) and (b) shall not apply to –

            (A) churches, their integrated auxiliaries, and conventions or associations of
               churches

  ****************************

    C. Constitutional Considerations

        1. A Church’s Appointment of Its Own Religious Representatives Enjoys
           Absolute Constitutional Protection.

         By a 9-0 margin, the Supreme Court affirmed churches’ absolute right to appoint
 their own religious representatives. In reversing the Sixth Circuit, the Court held that the
 government’s enforcement of an ADA claim against a church that fired a minister




 WWW.WAGENMAKERLAW.COM                                                             PAGE 7 OF 16
                                                                                     ALEARIS_00045
CaseCase
     1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed 01/12/21
                                                 Filed 07/09/20
                                                           Page 46
                                                                Page
                                                                   of 68
                                                                      9 of 34
                                                                        SEALED DOCUMENT
          **PRIVATE COMMUNICATION // NOT FOR PUBLIC RELEASE**
       **CONTAINS CONFIDENTIAL INFORMATION AND TRADE SECRETS**



 infringed on both religious clauses of the First Amendment: “By imposing an unwanted
 minister, the state infringes the Free Exercise Clause, which protects a religious group's
 right to shape its own faith and mission through its appointments. According the state the
 power to determine which individuals will minister to the faithful also violates the
 Establishment Clause, which prohibits government involvement in such ecclesiastical
 decisions.” Hosanna-Tabor Evangelical Lutheran Church & Sch. v. E.E.O.C., 565 U.S.
 171, 188–89, 132 S. Ct. 694, 706, 181 L. Ed. 2d 650, 663 (2012)

        2. The Government May Not Countermand an Organization’s Sincere
           Characterization of Religious Activity.

          The United States Constitution requires that the federal government give
 deference to and not countermand a religious organization’s characterization of its own
 religious activities. In New York v. Cathedral Academy, 434 U.S. 125 (1977), the Court
 struck down a statute that reimbursed private religious schools for certain activities if
 such activities were devoid of religious content. In holding the statute unconstitutional,
 the Court noted that the “sort of detailed inquiry” required by the statute “would itself
 constitute a significant encroachment on the protections of the First and Fourteenth
 Amendments.” Id. at 132. The Court concluded that “[t]he prospect of church and state
 litigating in court about what does or does not have religious meaning touches the very
 core of the constitutional guarantee against religious establishment.” Id. at 133. See also
 Lemon v. Kurtzman, 403 U.S. 602, 620, 91 S. Ct. 2105, 2115, 29 L. Ed. 2d 745, 760
 (1971) (holding that state evaluation of religious content of a religious organization is
 fraught with the sort of entanglement that the Constitution forbids), World Vision, Inc.,
 633 F.3d at 729 (quoting Colo. Christian Univ. v. Weaver, 534 F.3d 1245, 1259 (10th Cir.
 2008)) (noting that such governmental interpretation “raise[s] the specter of
 constitutionally impermissible discrimination between institutions on the basis of the
 ‘pervasiveness or intensity’ of their religious beliefs.”), Church of the Lukumi Babalu
 Aye, Inc. v. City of Hialeah, 508 U.S. 520, 537 (1993) (holding that “individualized
 governmental assessment[s]” of religious practices are unconstitutional).

        3. Civil Authorities Must Not Impair Ecclesiastical Entities’ Right to Self-
           Governance and Self-Determination.

          The government may not inquire into or oppose a church in its ecclesiastical
 structures, operations, appointments, and other juridical activities. In Serbian E.
 Orthodox Diocese for U. S. of Am. & Canada v. Milivojevich, 426 U.S. 696 (1976), the
 Supreme Court of the United States reversed the Illinois Supreme Court, which held that
 a Serbian Orthodox Church's removal of one of the church’s bishops had to be set aside
 as "arbitrary." According to the Court the state high court erred by conducting a “detailed
 review” of the hierarchical church’s procedures for removal. Id. at 718. Such inquiry was
 impermissible under the First and Fourteenth Amendment. Id. According to the Court, the
 Illinois Supreme Court unconstitutionally undertook "the resolution of quintessentially



 WWW.WAGENMAKERLAW.COM                                                           PAGE 8 OF 16
                                                                                   ALEARIS_00046
CaseCase
    1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed Filed
                                                 01/12/21
                                                       07/09/20
                                                            PagePage
                                                                47 of 10
                                                                      68 of 34
                                                                          SEALED DOCUMENT
           **PRIVATE COMMUNICATION // NOT FOR PUBLIC RELEASE**
        **CONTAINS CONFIDENTIAL INFORMATION AND TRADE SECRETS**



  religious controversies whose resolution the First Amendment commits exclusively to the
  highest ecclesiastical tribunals of this hierarchical church.” Id. At 720. The Court further
  emphasized the church’s constitutional right to ecclesiastical self-determination, citing
  Presbyterian Church in U.S. v. Mary Elizabeth Blue Hull Mem'l Presbyterian Church,
  393 U.S. 440, 446 (1969): “In this country the full and free right to entertain any religious
  belief, to practice any religious principle, and to teach any religious doctrine which does
  not violate the laws of morality and property, and which does not infringe personal rights,
  is conceded to all. The law knows no heresy, and is committed to the support of no
  dogma, the establishment of no sect. * * * All who unite themselves to such a body (the
  general church) do so with an implied consent to (its) government, and are bound to
  submit to it. But it would be a vain consent and would lead to the total subversion of such
  religious bodies, if any one aggrieved by one of their decisions could appeal to the
  secular courts and have them (sic) reversed.”

         4. Any Federal Burden on Religious Exercise Must Further a Compelling
            Government Interest Using the Least Restrictive Means.

          The Religious Freedom Restoration Act of 1993 (RFRA) prohibits the
  “Government [from] substantially burden[ing] a person's exercise of religion even if the
  burden results from a rule of general applicability” unless the Government “demonstrates
  that application of the burden to the person—(1) is in furtherance of a compelling
  governmental interest; and (2) is the least restrictive means of furthering that compelling
  governmental interest.” Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 682, 134 S.
  Ct. 2751, 2754, 189 L. Ed. 2d 675, 681 (2014). Where the state denies “a benefit because
  of conduct mandated by religious belief, thereby putting substantial pressure on an
  adherent to modify [its] behavior and to violate [its] beliefs, a burden upon religion
  exists.” Thomas v. Review Bd. of Indiana Employment Sec. Div., 450 U.S. 707, 717, 101
  S. Ct. 1425, 1431, 67 L. Ed. 2D 624 (1981)

         5. Absent Clear Legislative Intent to the Contrary, the Language of a
            Statute is Conclusive.

      In reading the meaning of a statute, the starting point is the language of the statute
  itself unless the legislative history suggests alternative interpretation by Congress.
  Consumer Product Safety Commission v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100
  S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980). When the legislative intent is ambiguous, the
  statute should be construed in the light of Congress' purpose in enacting it as expressed in
  the legislative history. Train v. Colorado Public Interest Research Group, Inc., 426 U.S. 1,
  9-10, 96 S.Ct. 1938, 1942, 48 L.Ed.2d 434 (1976).




  WWW.WAGENMAKERLAW.COM                                                            PAGE 9 OF 16
                                                                                     ALEARIS_00047
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 48 of 68
CaseCase
    1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed Filed
                                                 01/12/21
                                                       07/09/20
                                                            PagePage
                                                                49 of 12
                                                                      68 of 34
                                                                           SEALED DOCUMENT
           **PRIVATE COMMUNICATION // NOT FOR PUBLIC RELEASE**
        **CONTAINS CONFIDENTIAL INFORMATION AND TRADE SECRETS**



     organization is an “integral part” of a church, stating –

         “In determining whether a religious order or organization is an integral part of a
         church, consideration will be given to the degree to which it is connected with,
         and controlled by, such church.”

         Alearis’ Certificate of Incorporation provides that it is “organized exclusively for
     religious purposes to perform or carry out the functions of the Church founded at time
     immemorial when the Old Ones placed the Game into ecclesiastical trust for such
     purpose.” See Certificate of Incorporation at Exhibit A. Notably, the Church is the
     sole member of Alearis, Inc. For this reason, the Church exercises complete control
     over the corporation. The laws of Delaware reserve strong corporate powers for the
     Church as sole member. The Church’s rights are further protected in the Bylaws,
     which may not be amended without the express consent of the Church as sole
     member. See Bylaws at Exhibit B. Thus, Alearis is intrinsically, inherently connected
     to the Church, as provided in its founding and governing documents.

         b. Further – Alearis, Inc. is an “Integral Part” of the Church Within the
            Meaning of 26 CFR Section 1.509(a)-4(i)(4)

         26 CFR Section 1.509(a)-4(i)(4) provides further guidance in describing how an
     organization may be regarded an “integral part” of another organization, including
     churches, as described in Section 509(a)(1). The CFR provides, in pertinent part as
     follows

     ***

         4   Integral part test - functionally integrated Type III supporting organization

                i    General rule. A supporting organization meets the integral part test
                     and will be considered functionally integrated within the meaning of
                     Section 4943(f)(5)(B), if it –

         Engages in activities substantially all of which directly further the exempt
         purposes of one or more supported organizations and otherwise meets the
         requirements described in paragraph (i)(4)(ii) of this Section;

         Substantially all activities directly further exempt purposes -

         In general. A supporting organization meets the requirements of this paragraph
         (i)(4)(ii) if it engages in activities substantially all of which

         Directly further the exempt purposes of one or more supported organizations to



  WWW.WAGENMAKERLAW.COM                                                          PAGE 11 OF 16
                                                                                   ALEARIS_00049
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 50 of 68
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 51 of 68
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 52 of 68
CaseCase
    1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed Filed
                                                 01/12/21
                                                       07/09/20
                                                            PagePage
                                                                53 of 16
                                                                      68 of 34
                                                                          SEALED DOCUMENT
           **PRIVATE COMMUNICATION // NOT FOR PUBLIC RELEASE**
        **CONTAINS CONFIDENTIAL INFORMATION AND TRADE SECRETS**




          Because Alearis, Inc.’s sole owner is the Church, a non-private foundation
  described in Section 509(a)(1) / 170(b)(1)(A)(i), then pursuant to Section 26 CFR §
  301.7701-3(b)(1)(ii) above, Alearis, Inc., must be recognized by default as a disregarded
  entity by the Service unless there is an affirmative election to be considered otherwise.

         Further, Section 26 CFR § 301.7701-1(a)(4) provides that Alearis, Inc. may
  choose, at its election, to be recognized as a disregarded entity. In the event that the
  Service disagrees that Alearis, Inc. is a disregarded entity of the Section 508(c)(1)(A)
  Ecclesiological Trust in the default, Alearis, Inc. does hereby elect to be recognized as a
  disregarded entity of the Section 508(c)(1)(A) Ecclesiological Trust.

     IV.     PROCEDURAL MATTERS AND CONCLUDING REMARKS

         In compliance with Revenue Procedure 2019-5, I hereby make the following
  statements individually and on behalf of my client.

          To the best of our knowledge, the issue in this determination Letter Request has
  not been presented in an earlier return of the Church or in the return for any year of a
  related organization.

          To the best of our knowledge, the Service has not previously ruled on this issue or
  a similar issue for the Church, a related organization, or a predecessor organization.

         To the best of our knowledge, none of the Church, a related organization, nor a
  predecessor previously submitted a request involving the same or similar issue but
  withdrew it before the determination letter was issued.

          To the best of our knowledge, none of the Church, a related Organization, nor a
  predecessor previously submitted a request involving the same or similar issue that is
  currently pending with the Service.

          To the best of our knowledge, the issue is adequately addressed by relevant
  authorities.

          To the best of our knowledge, there are no contrary authorities that may affect the
  issue discussed in this request.

          To the best of our knowledge, there is no pending legislation that may affect the
  issues and transactions discussed in this request.

          The documents listed on page 1 of this determination Letter Request are attached
  hereto. In addition, attached are the requisite “Declaration” and “Deletions Statement.”



  WWW.WAGENMAKERLAW.COM                                                           PAGE 15 OF 16
                                                                                     ALEARIS_00053
CaseCase
    1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                        Document
                            Document
                                 7-1 *SEALED*
                                      50-1 Filed Filed
                                                 01/12/21
                                                       07/09/20
                                                            PagePage
                                                                54 of 17
                                                                      68 of 34
                                                                        SEALED DOCUMENT
                **PRIVATE COMMUNICATION // NOT FOR PUBLIC RELEASE**
             **CONTAINS CONFIDENTIAL INFORMATION AND TRADE SECRETS**



        V.      ADVERSE IMPACT FROM REQUEST DENIAL

          There are a number of religious federal exemptions that apply only to churches
  and church organizations. For instance, there are exemptions from certain employee
  benefit plan requirements for which churches and church organizations qualify. See Code
  Section 414. Also, the Code, Section 107, provides for tax exemptions related to housing-
  related compensation for qualifying church employees who are members of the clergy.
  Further, churches and church organization employers are exempt from certain
  unemployment insurance requirements. See Code Section 3306. Finally, various state
  laws provide exemptions for organizations described as churches under the Code. These
  exemptions all protect Alearis, Inc.’s religious liberty rights. Alearis, Inc. would be
  denied these important exemptions if this Letter Request is not granted.

        VI.     CONFERENCE REQUESTED

          Please contact Paul Z. Winters (see enclosed Form 2848) if you require additional
  information to assist your consideration of this request for private foundation
  classification. Please send any facsimile transmissions to the facsimile number 312-626-
  1610, Attn: Paul Winters. If for any reason you intend to make an adverse determination
  as to this Letter Request, a conference with the appropriate Service employees is
  requested prior to your final determination.

         On behalf of Alearis, Inc., I greatly appreciate your consideration and further
  processing of this request. Please feel free to contact me at the above number if you have
  any questions or need additional information. Thank you for your attention to this matter.

                                                  Sincerely,



                                                  Paul Z. Winters,
                                                  Attorney at Law



  Enclosures:      Form 2848, executed by Alearis, Inc.
                   Certificate of Incorporation of Alearis, Inc.
                   Bylaws of Alearis, Inc.
                   Attorney Check for User Fee

  cc:              Alearis, Inc.




  WWW.WAGENMAKERLAW.COM                                                         PAGE 16 OF 16
                                                                                   ALEARIS_00054
                                                Alearis, Inc. FEIN: XX-XXXXXXX
 CaseCase
     1:20-cv-00808-LKG
          1:20-cv-00808-LKG
                   Request Document
                                  Document7-1of *SEALED*
                           for Determination     50-1 Filed
                                                Non-Private      Filed
                                                                 01/12/21
                                                            Foundation  07/09/20
                                                                       Status PagePage
                                                                                  55 of 18
                                                                                        68 of 34
                                                          EXHIBIT A                  SEALED DOCUMENT


                                            Delaware                                                  Page 1

                                                         The First State



              I,   JEFFREY W.          BULLOCK,         SECRETARY OF STATE OF THE STATE OF

     DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A                               TRUE AND CORRECT

     COPY OF THE CERTIFICATE OF INCORPORATION OF "ALEARIS,                               INC. ",

     FILED IN THIS OFFICE ON THE NINTH DAY OF MAY, A . D.                            2019 ,   AT

     10:56 O ' CLOCK A.M.

             A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE

     KENT COUNTY RECORDER OF DEEDS.




7411249 8100                                                                         Authe ntication: 202808605
SR# 20193701731                                                                                   Date: 05-13-19
You may verify this certificate on line at corp.delaware.gov/authver.shtml

                                                                                               ALEARIS_00055
                                                           Alearis, Inc. FEIN: XX-XXXXXXX
               CaseCase
                   1:20-cv-00808-LKG
                        1:20-cv-00808-LKG
                                 Request Document
                                                Document7-1of *SEALED*
                                         for Determination     50-1 Filed
                                                              Non-Private      Filed
                                                                               01/12/21
                                                                          Foundation  07/09/20
                                                                                     Status PagePage
                                                                                                56 of 19
                                                                                                      68 of 34
                                                                    EXHIBIT A                     SEALED DOCUMENT
          State ' of Delaware
          Secretary of State
       Dlrlslon or Corporations
    Delirered 10:56 A~ I 05109i1019                         Ccrtifica te of Incorporation
     FILED 10:56 A\1 05.091019
SR 20193701731 - File~umber HIIH9                                     Alearis, Inc.
                                                         A Delaware Non-Stock Corporation


             The undersigned Incorporator hereby certifies:
                  I. The name of the Corporation is Alearis, Inc.



                  2. The Registered Office of the Corporation in the State of Delaware is located at 8 the Green, Ste A, in the
                     City of Dover, County ofKent, Zip Code 19901. The name ofthe Registered Agent at such address upon
                     whom process against this corporation may be served is A Registered Agent, Inc.


                  3. The Corporation shall be organized exclusively for religious purposes to perform or carry out the functions
                      of the Church. The "Church" is the church founded at time immemorial when the Old Ones placed the
                      Game into ecclesiastical trust for such purpose.


                  4. The Corporation shall not have any capital stock.


                  5. Conditions of Membersh ip:
                           a. The sole member of the Corporation is the Church.
                           b. 51 ec69ad7b3 5204e0b5cafb0988866fe4a 1903 f9

                           c. The criteria for identifying members of the Corporation shall be stated in the bylaws.


                  6. The name and mailing address of the incorporator are as follows:

                      Name: Paul      z. Winters

                      Mailing Address: 53 W Jackson Blvd, Suite 1734

                                           Chicago, IL 60604


                                                                 (' i (
                                                   By: ________~-'~--~
                                                                    -~
                                                                     ·--
                                                                                    _:;>
                                                                       - -r·----~ln_c_o_r_p-or_a_to_r___________________________


                                                   By:    Paul Z. Winters




                                                                                                              ALEARIS_00056
                                   Alearis, Inc. FEIN: XX-XXXXXXX
CaseCase
    1:20-cv-00808-LKG
         1:20-cv-00808-LKG
                  Request Document
                                 Document7-1of *SEALED*
                          for Determination     50-1 Filed
                                               Non-Private      Filed
                                                                01/12/21
                                                           Foundation  07/09/20
                                                                      Status PagePage
                                                                                 57 of 20
                                                                                       68 of 34
                                            EXHIBIT B                   SEALED DOCUMENT




                                  BYLAWS
                                             of
                         ALEARIS, INC.
                     A DELAWARE NON-STOCK CORPORATION




                            As Duly Adopted by the Member
                               this 21st day of June, 2019




                                   PREPARED BY
                             WAGENMAKER & OBERLY, LLC




                                                                                   ALEARIS_00057
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 58 of 68
Case 1:20-cv-00808-LKG Document 50-1 Filed 01/12/21 Page 59 of 68
                                      Alearis, Inc. FEIN: XX-XXXXXXX
 CaseCase
     1:20-cv-00808-LKG
          1:20-cv-00808-LKG
                   Request Document
                                  Document7-1of *SEALED*
                           for Determination     50-1 Filed
                                                Non-Private      Filed
                                                                 01/12/21
                                                            Foundation  07/09/20
                                                                       Status PagePage
                                                                                  60 of 23
                                                                                        68 of 34
                                               EXHIBIT B                    SEALED DOCUMENT


Section D. General Powers

The Member shall be entitled to one vote on each matter reserved to the Membership in these
bylaws. More specifically, the express written approval of the Member shall be required for the
following actions of the Corporation:

   1. Any merger, dissolution, or liquidation of the Corporation;

   2. Any amendments to the Certificate of Incorporation or these bylaws;

   3. The creation of subsidiary corporations;

   4. The establishment of joint ventures, partnerships, or affiliations;

   5. The unbudgeted sale, pledge, lease, or other transfer of any corporate assets exceeding ten-
       thousand dollars ($10,000 USD), with the exception of any interest of the sale, lease,
       transfer, or other conveyance of any portion of the real property which shall always be
       subject to the approval of the Member.

   6. The approval of the Corporation’s annual operating budget;

   7. Appointment and number of Directors to the Corporation’s Board of Directors;

   8. Removal of Directors from the Corporation’s Board of Directors.

In addition, the Corporation’s Board of Directors shall promptly provide copies of all minutes of
Board meetings and resolutions to the Member, and copies of financial and operational reports as
requested from time to time by the Member.

Section E. Member Meetings

Being a Corporation with one Member, the Corporation shall not be required to hold membership
meetings. The Member shall exercise its voting rights in the form of a corporate resolution
adopted and certified by the Member. The resolution shall have the same effect as an informal
action of the Membership in accordance with Del. Code Ann. tit. 8, § 228 (West). The Member’s
resolution shall be delivered to the Board of Directors of the Corporation and shall be effective
upon receipt unless another effective date is specified therein.

Section F. Transferability

The Member may, at any time, in its sole discretion, appoint and transfer its membership rights
in the Corporation.




BYLAWS OF ALEARIS, INC.                                                                     Page 4
                                                                                      ALEARIS_00060
                                      Alearis, Inc. FEIN: XX-XXXXXXX
 CaseCase
     1:20-cv-00808-LKG
          1:20-cv-00808-LKG
                   Request Document
                                  Document7-1of *SEALED*
                           for Determination     50-1 Filed
                                                Non-Private      Filed
                                                                 01/12/21
                                                            Foundation  07/09/20
                                                                       Status PagePage
                                                                                  61 of 24
                                                                                        68 of 34
                                               EXHIBIT B                    SEALED DOCUMENT


                           ARTICLE IV. BOARD OF DIRECTORS

Section A. General Powers

The affairs, business, and all legal matters of the Corporation shall be managed by its Board of
Directors.

Section B. Number and Tenure

The Board of Directors shall be composed of one Director, who shall be appointed by the
Member. The Corporation may, from time to time, by amendment of these bylaws, change the
minimum and maximum number of Directors.

The Director shall hold office without term and shall hold office until his or her successor has
been qualified and appointed.

Section C. Qualifications

Those who seek to be the Director of the Corporation personally affirm the Corporation’s
statement of purpose, must abide in all respects with the corporate policies set forth in these
bylaws, and must characterize personal commitment to the values of the Corporation.

Section D. Appointment

The Director shall be appointed without term by the Member in the Member’s sole discretion.
The Director shall hold office until the first of the following to occur: until his or her successor
shall have been duly appointed and shall have qualified; until his or her death or disability; until
he or she shall resign in writing; or until he or she shall have been removed in the manner
hereinafter provided.

Section E. Resignation and Removal

The Director may resign at any time by giving written notice to the Member. Such resignation,
which may or may not be made contingent on formal acceptance, shall take effect on the date of
receipt or at any later time specified therein. The Director may be removed with or without cause
at any time by resolution adopted by the Member.

Section F. Vacancies

Upon a vacancy occurring in the Board of Directors, such vacancy shall be filled through
appointment of a new Director by the Member as soon as is practicable.

Section G. Compensation

The Director shall not receive compensation for his or her services as the Director. However, by
resolution of the Member, expenses of attendance, if any, may be reimbursed to the Director in
his or her performance of the duties of the office of Director, provided that nothing herein




BYLAWS OF ALEARIS, INC.                                                                       Page 5
                                                                                        ALEARIS_00061
                                      Alearis, Inc. FEIN: XX-XXXXXXX
 CaseCase
     1:20-cv-00808-LKG
          1:20-cv-00808-LKG
                   Request Document
                                  Document7-1of *SEALED*
                           for Determination     50-1 Filed
                                                Non-Private      Filed
                                                                 01/12/21
                                                            Foundation  07/09/20
                                                                       Status PagePage
                                                                                  62 of 25
                                                                                        68 of 34
                                               EXHIBIT B                     SEALED DOCUMENT


contained shall be construed to preclude the Director from serving the Corporation in any other
capacity and receiving reasonable compensation therefor.

Section H. Confidentiality

The Directors, any officers, and key employees of the Corporation are expected to (1) maintain
appropriate confidentiality of information related to the Corporation, including donor and
supporter lists and related records, fundraising strategies, financial information about the
Corporation, organizational plans, marketing information, expense information, personnel
matters, and all credentials used to access physical or digital media containing information
related to the Corporation and any software or services owned, leased, subscribed to, or used by
the Corporation for the Corporation’s purposes, including, but not limited to, computer login
identification, passwords, and hashes, email login identification and passwords, serial numbers
or software keys for local copies of software, and cloud-based services login identification and
passwords, and (2) to prevent unauthorized disclosure to any outside party, except to the extent
such information is otherwise disclosed in accordance with the ordinary course of business to the
public or third parties or otherwise is required to be disclosed under applicable law. Such
confidentiality is expected to be maintained at all times subsequent to service to the Corporation.


               ARTICLE V. MEETINGS OF THE BOARD OF DIRECTORS

Being comprised of one Director, the Board of Directors shall not be required to conduct annual
or special meetings. The Board of Directors shall exercise its voting rights in the form of a
corporate resolution adopted and certified by the Director. The resolution shall have the same
effect as an action approved by a majority of the Board of Directors, at a duly called and
convened meeting of the Board of Directors with quorum present, and sufficient notice given, in
accordance with Del. Code Ann. tit. 8, § 141(b). The Director’s resolution shall be deemed
immediately effective unless another effective date is specified therein.


                           ARTICLE VI. OFFICERS AND AGENTS

The Board of Directors may appoint officers who shall serve without term, which may consist of
a President, a Vice President, a Secretary, a Treasurer, or such other officers and assistant officers
and agents as may be deemed necessary, elected, or appointed by the Board. Any two (2) or more
offices may be held by the same person. Any officer or agent may be removed by the Board of
Directors whenever, in its judgment, the best interest of the Corporation shall be served thereby,
but such removal shall be without prejudice to the contract rights, if any, of the person so
removed.


         ARTICLE VII. INDEMNIFICATION OF DIRECTORS AND OFFICERS

Section A. Indemnification.

The Corporation shall indemnify and hold harmless to the fullest extent permitted by applicable
law as it presently exists or may hereafter be amended, any person who was or is made or is


BYLAWS OF ALEARIS, INC.                                                                        Page 6
                                                                                        ALEARIS_00062
                                     Alearis, Inc. FEIN: XX-XXXXXXX
 CaseCase
     1:20-cv-00808-LKG
          1:20-cv-00808-LKG
                   Request Document
                                  Document7-1of *SEALED*
                           for Determination     50-1 Filed
                                                Non-Private      Filed
                                                                 01/12/21
                                                            Foundation  07/09/20
                                                                       Status PagePage
                                                                                  63 of 26
                                                                                        68 of 34
                                              EXHIBIT B                     SEALED DOCUMENT


threatened to be made a party or is otherwise involved in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (a "Proceeding"), by reason of the fact that he or
she, or a person for whom he or she is the legal representative, is or was the Member, a Director,
or officer, or employee, or agent of the Corporation or, while the Member, a Director, or officer,
or employee, or agent of the Corporation, is or was serving at the request of the Corporation as a
Director, officer, employee, or agent of another corporation, partnership, joint venture, trust,
enterprise, or nonprofit entity, including service with respect to employee benefit plans, against
all liability and loss suffered and expenses (including attorneys' fees) actually and reasonably
incurred by such person. Notwithstanding the preceding sentence, the Corporation shall be
required to indemnify a person in connection with a Proceeding (or part thereof) commenced by
such person only if the commencement of such Proceeding (or part thereof) by the person was
authorized in the specific case by the Board of Directors.

Section B. Advancement of Expenses.

The Corporation shall pay the expenses (including attorneys' fees) actually and reasonably
incurred by the Member, a Director, or officer, or employee, or agent of the Corporation in
defending any Proceeding in advance of its final disposition, upon receipt of an undertaking by
or on behalf of such person to repay all amounts advanced if it shall ultimately be determined by
final judicial decision from which there is no further right to appeal that such person is not
entitled to be indemnified for such expenses under this Section B, or otherwise. Payment of such
expenses actually and reasonably incurred by such person, may be made by the Corporation,
subject to such terms and conditions as the general counsel of the Corporation in his or her
discretion deems appropriate.

Section C. Other Indemnification.

The Corporation's obligation, if any, to indemnify any person who was or is serving at its request
as the Member, a Director, officer, employee, or agent of another corporation, partnership, joint
venture, trust, enterprise, or nonprofit entity shall be reduced by any amount such person may
collect as indemnification from such other corporation, partnership, joint venture, trust,
enterprise, or nonprofit entity.

Section D. Insurance.

The Corporation may purchase and maintain insurance on behalf of any person who is or was the
Member, or a Director, officer, employee, or agent of the Corporation, or is or was serving at the
request of Corporation as a Director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, enterprise, or nonprofit entity against any liability asserted
against him or her and incurred by him or her in any such capacity, or arising out of his or her
status as such, whether or not the Corporation would have the power to indemnify him or her
against such liability under the provisions of the Act.

Section E. Repeal, Amendment, or Modification.

Any amendment, repeal, or modification of this Article VII shall not adversely affect any right or
protection hereunder of any person in respect of any act or omission occurring prior to the time
of such repeal or modification.


BYLAWS OF ALEARIS, INC.                                                                      Page 7
                                                                                       ALEARIS_00063
                                     Alearis, Inc. FEIN: XX-XXXXXXX
 CaseCase
     1:20-cv-00808-LKG
          1:20-cv-00808-LKG
                   Request Document
                                  Document7-1of *SEALED*
                           for Determination     50-1 Filed
                                                Non-Private      Filed
                                                                 01/12/21
                                                            Foundation  07/09/20
                                                                       Status PagePage
                                                                                  64 of 27
                                                                                        68 of 34
                                              EXHIBIT B                     SEALED DOCUMENT


                             ARTICLE VIII. MISCELLANEOUS

Section A. Amendments

In the event the Certificate of Incorporation or Bylaws are to be altered, amended, or repealed,
the Board of Directors shall adopt a resolution setting forth the proposed amendment(s) and
submit copies of the proposed amendment(s) to the Member for approval. No amendments to
the Certificate of Incorporation or Bylaws shall be adopted unless approved by the Member.

Section B. Corporate Acquisition, Consolidation, Merger, or Dissolution

In the event of a proposed acquisition, consolidation, merger or dissolution, the Board of
Directors shall adopt a plan setting forth the terms and conditions of the proposed transaction and
such other provisions with respect to the proposed transaction as are deemed necessary under
applicable state law or desirable. No acquisition, merger, or other dissolution shall be adopted
unless approved the Member.

Section C. Inconsistencies with Certificate of Incorporation

If any provision of these bylaws is inconsistent with a provision of the Corporation’s Certificate
of Incorporation, as amended from time to time, the Certificate of Incorporation shall govern.

Section D. Severability

The invalidity or unenforceability of any provision in these bylaws shall not affect the validity or
enforceability of the remaining provisions.




BYLAWS OF ALEARIS, INC.                                                                      Page 8
                                                                                       ALEARIS_00064
7/9/2019       CaseCase
                   1:20-cv-00808-LKG
                        1:20-cv-00808-LKG
                                       Document
                                           Document
                                                 7-1
                                             FedEx Ship*SEALED*
                                                         50-1 - Print
                                                        Manager  FiledYourFiled
                                                                          01/12/21
                                                                          Label(s)07/09/20
                                                                                       PagePage
                                                                                           65 of 28
                                                                                                 68 of 34
                                                                                                                     SEALED DOCUMENT




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in additional
  billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not be
  responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation, unless
  you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx Service
  Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit, attorney's fees,
  costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the authorized declared value.
  Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable
  instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.




                                                                                                                                    ALEARIS_00065
https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                                 1/1
              CaseCase
                  1:20-cv-00808-LKG
                       1:20-cv-00808-LKG
                                      Document
                                          Document
                                               7-1 *SEALED*
                                                    50-1 Filed Filed
                                                               01/12/21
                                                                     07/09/20
                                                                          PagePage
                                                                              66 of 29
                                                                                    68 of 34
                                                                                                                               SEALED DOCUMENT
Form    2848                                                  Power of Attorney
                                                                                                                                                      OMB No. 1545-0150
                                                                                                                                                       For IRS Use Only
(Rev. January 2018)
Department of the Treasury
                                                       and Declaration of Representative                                                             Received by:
Internal Revenue Service                   ▶   Go to www.irs.gov/Form2848 for instructions and the latest information.                               Name
 Part I         Power of Attorney                                                                                                                    Telephone
                Caution: A separate Form 2848 must be completed for each taxpayer. Form 2848 will not be honored                                     Function
                for any purpose other than representation before the IRS.                                                                            Date           /       /
   1     Taxpayer information. Taxpayer must sign and date this form on page 2, line 7.
Taxpayer name and address                                                                            Taxpayer identification number(s)
Alearis, Inc.                                                                                                                  XX-XXXXXXX
                                                                                                     Daytime telephone number          Plan number (if applicable)
                                                                                                               312-626-1600
hereby appoints the following representative(s) as attorney(s)-in-fact:
   2     Representative(s) must sign and date this form on page 2, Part II.
Name and address                                                                                       CAF No.                       0311-24073R
  Paul Z. Winters                                                                                      PTIN                         P01703744
  53 W. Jackson Blvd., Suite 1734                                                                      Telephone No.                 312-626-1600
  Chicago, IL 60604
                                                                                                       Fax No.                    312-626-1610
Check if to be sent copies of notices and communications                        ✔           Check if new: Address ✔           Telephone No. ✔               Fax No.
Name and address                                                                                        CAF No.                   0313-07410R
  Jonathan Hwang                                                                                       PTIN                         P01616353
  53 W. Jackson Blvd., Suite 1734                                                                      Telephone No.                 312-626-1600
  Chicago, IL 60604
                                                                                                       Fax No.                    312-626-1610
Check if to be sent copies of notices and communications                        ✔           Check if new: Address ✔           Telephone No. ✔               Fax No.     ✔

Name and address                                                                                        CAF No.                   0303-45915R
  Ryan Oberly                                                                                           PTIN
  53 W. Jackson Blvd., Suite 1734                                                                       Telephone No.                  312-626-1600
  Chicago, IL 60604
                                                                                                       Fax No.                    312-626-1610
(Note: IRS sends notices and communications to only two representatives.)                   Check if new: Address     ✔       Telephone No. ✔               Fax No.
Name and address                                                                                        CAF No.                   0302-28511R
  Sally R. Wagenmaker                                                                                   PTIN                     P01617018
  53 W. Jackson Blvd., Suite 1734                                                                       Telephone No.                  312-626-1600
  Chicago, IL 60604
                                                                                        Fax No.                                      312-626-1610
(Note: IRS sends notices and communications to only two representatives.)   Check if new: Address                     ✔       Telephone No.     ✔           Fax No.     ✔

to represent the taxpayer before the Internal Revenue Service and perform the following acts:
   3     Acts authorized (you are required to complete this line 3). With the exception of the acts described in line 5b, I authorize my representative(s) to receive and
         inspect my confidential tax information and to perform acts that I can perform with respect to the tax matters described below. For example, my representative(s)
         shall have the authority to sign any agreements, consents, or similar documents (see instructions for line 5a for authorizing a representative to sign a return).
 Description of Matter (Income, Employment, Payroll, Excise, Estate, Gift, Whistleblower,
                                                                                                    Tax Form Number                     Year(s) or Period(s) (if applicable)
   Practitioner Discipline, PLR, FOIA, Civil Penalty, Sec. 5000A Shared Responsibility
                                                                                            (1040, 941, 720, etc.) (if applicable)              (see instructions)
      Payment, Sec. 4980H Shared Responsibility Payment, etc.) (see instructions)

Determination Letter Request                                                                                N/A                                        2019




   4     Specific use not recorded on Centralized Authorization File (CAF). If the power of attorney is for a specific use not recorded on CAF,
         check this box. See the instructions for Line 4. Specific Use Not Recorded on CAF . . . . . . . . . . . . . . .                     ▶

   5a    Additional acts authorized. In addition to the acts listed on line 3 above, I authorize my representative(s) to perform the following acts (see
         instructions for line 5a for more information):  Access my IRS records via an Intermediate Service Provider;
             Authorize disclosure to third parties;                  Substitute or add representative(s);          Sign a return;




             Other acts authorized:



For Privacy Act and Paperwork Reduction Act Notice, see the instructions.                                         Cat. No. 11980J                   Form 2848 (Rev.1-2018)


                                                                                                                                                ALEARIS_00066
              CaseCase
                  1:20-cv-00808-LKG
                       1:20-cv-00808-LKG
                                      Document
                                          Document
                                               7-1 *SEALED*
                                                    50-1 Filed Filed
                                                               01/12/21
                                                                     07/09/20
                                                                          PagePage
                                                                              67 of 30
                                                                                    68 of 34
                                                                                                                        SEALED DOCUMENT
Form 2848 (Rev. 1-2018)                                                                                                                                    Page 2

      b   Specific acts not authorized. My representative(s) is (are) not authorized to endorse or otherwise negotiate any check (including directing or
          accepting payment by any means, electronic or otherwise, into an account owned or controlled by the representative(s) or any firm or other
          entity with whom the representative(s) is (are) associated) issued by the government in respect of a federal tax liability.
          List any other specific deletions to the acts otherwise authorized in this power of attorney (see instructions for line 5b):


  6       Retention/revocation of prior power(s) of attorney. The filing of this power of attorney automatically revokes all earlier power(s) of
          attorney on file with the Internal Revenue Service for the same matters and years or periods covered by this document. If you do not want
          to revoke a prior power of attorney, check here . . . . . . . . . . . . . . . . . . . . . . . . . .                                    ▶

          YOU MUST ATTACH A COPY OF ANY POWER OF ATTORNEY YOU WANT TO REMAIN IN EFFECT.
  7       Signature of taxpayer. If a tax matter concerns a year in which a joint return was filed, each spouse must file a separate power of attorney
          even if they are appointing the same representative(s). If signed by a corporate officer, partner, guardian, tax matters partner, partnership
          representative, executor, receiver, administrator, or trustee on behalf of the taxpayer, I certify that I have the legal authority to execute this form
          on behalf of the taxpayer.
          ▶   IF NOT COMPLETED, SIGNED, AND DATED, THE IRS WILL RETURN THIS POWER OF ATTORNEY TO THE TAXPAYER.

                                                                               July 9, 2019         Secretary

                             Signature                                            Date                                    Title (if applicable)
Amory Feriae

                            Print Name                                                   Print name of taxpayer from line 1 if other than individual
 Part II        Declaration of Representative
 Under penalties of perjury, by my signature below I declare that:
• I am not currently suspended or disbarred from practice, or ineligible for practice, before the Internal Revenue Service;
• I am subject to regulations contained in Circular 230 (31 CFR, Subtitle A, Part 10), as amended, governing practice before the Internal Revenue Service;
• I am authorized to represent the taxpayer identified in Part I for the matter(s) specified there; and
• I am one of the following:
  a   Attorney—a member in good standing of the bar of the highest court of the jurisdiction shown below.
  b   Certified Public Accountant—a holder of an active license to practice as a certified public accountant in the jurisdiction shown below.
  c   Enrolled Agent—enrolled as an agent by the Internal Revenue Service per the requirements of Circular 230.
  d   Officer—a bona fide officer of the taxpayer organization.
  e   Full-Time Employee—a full-time employee of the taxpayer.
  f Family Member—a member of the taxpayer’s immediate family (spouse, parent, child, grandparent, grandchild, step-parent, step-child, brother, or sister).
  g Enrolled Actuary—enrolled as an actuary by the Joint Board for the Enrollment of Actuaries under 29 U.S.C. 1242 (the authority to practice before
    the Internal Revenue Service is limited by section 10.3(d) of Circular 230).
  h Unenrolled Return Preparer—Authority to practice before the IRS is limited. An unenrolled return preparer may represent, provided the preparer (1)
    prepared and signed the return or claim for refund (or prepared if there is no signature space on the form); (2) was eligible to sign the return or
    claim for refund; (3) has a valid PTIN; and (4) possesses the required Annual Filing Season Program Record of Completion(s). See Special Rules
    and Requirements for Unenrolled Return Preparers in the instructions for additional information.
  k Qualifying Student—receives permission to represent taxpayers before the IRS by virtue of his/her status as a law, business, or accounting student
    working in an LITC or STCP. See instructions for Part II for additional information and requirements.
  r Enrolled Retirement Plan Agent—enrolled as a retirement plan agent under the requirements of Circular 230 (the authority to practice before the
    Internal Revenue Service is limited by section 10.3(e)).
      ▶ IF THIS DECLARATION OF REPRESENTATIVE IS NOT COMPLETED, SIGNED, AND DATED, THE IRS WILL RETURN THE
      POWER OF ATTORNEY. REPRESENTATIVES MUST SIGN IN THE ORDER LISTED IN PART I, LINE 2.
Note: For designations d-f, enter your title, position, or relationship to the taxpayer in the "Licensing jurisdiction" column.
                     Licensing jurisdiction
  Designation—                                  Bar, license, certification,
                         (State) or other
   Insert above                                 registration, or enrollment                                 Signature                                   Date
                      licensing authority
    letter (a–r).                                 number (if applicable).
                          (if applicable).

          a                 Illinois                   IL-6310511
                                                                                                                                                       7/9/19
          a                 Illinois                   IL-6309295                                                                                      7/9/19

          a                 Illinois                   IL-6226526                                                                                      7/9/19

          a                 Illinois                   IL-6328412
                                                                                                                                                       7/9/19


                                                                                                                                          Form 2848 (Rev. 1-2018)
                                                                                                                                        ALEARIS_00067
                                                                                                                                                                       2678
             CaseCase
                 1:20-cv-00808-LKG
                      1:20-cv-00808-LKG
                                     Document
                                         Document
                                              7-1 *SEALED*
                                                   50-1 Filed Filed
                                                                 01/12/2107/09/20 PagePage
                                                                                      68 of 31
                                                                                            68 of 34
          \~~WAG EN MAKER & OBERLY                      CHASEO                    SEALED   DOCUMENT
                                                        JPMorgan Chase Bank, N.A.
                                                                 Trusted Advisors to Nonprollts                   www.Chase.com
                                            Chicago, Illin ois                                                           2-1/71 0
                                        www.wagenmakerl aw.com
                                                                                                                                                      07/08/2019                 ti
                                                                                                                                                                                 .l'l
                                                                                                                                                                                 c
                                                                                                                                                                                 0

                                                                                                                                                                                  "'
                                                                                                                                                                                 :§
      PAY TO THE           Internal Revenue Service                                                                                              $   **400.00
                                                                                                                                                                                 Q)
                                                                                                                                                                                 0
                                                                                                                                                                                 .,;



                                                                                                                                                                                 I
      ORDER OF                                                                                                                                                                    ~

           Four hundred and 00/1 00**************** ** ************************ *********************** *** ** ********** *************
                                                                                                                                                                       DOLLARS
                                                                                                                                                                                 (f)




                     Alearis, Inc - FEIN XX-XXXXXXX
        MEMO         Request for determination
                     of non-private foundation status




     Wagenmaker & Oberly, LLC - Payee Copy
                                                                                                                                                                       2678
                     07/08/2019                   Internal Revenue Service
                                                                                   Alearis, Inc- FEIN XX-XXXXXXX Requestfordetermir                              400.00




          100 Chase Business Checking (1 00)                                     Alearis, Inc - FEIN XX-XXXXXXX Request for determination of non1ffi'i00


     Wagenmaker & Oberly, LLC - Firm Copy
     Business Account                                                                                                                                                  2678
                     07/08/2019                   Internal Revenue Service
                                                                                  Alearis, Inc - FEIN XX-XXXXXXX Request for determir                            400 .00




          100 Chase Business Checking (100)                                      Alearis, Inc - FEIN XX-XXXXXXX Request for determination of non1ffi'i00

    PRODUCT DLT104      USE WITH 91663 ENVELOPE       Deluxe Corporation 1-800-328-0304 or www.de luxe.com/shop
                                                                                                                                               ALEARIS_00068

•                                                                                                                                   A   AD3649 STKDKOI 09/ 14/2016 08 02 ·181·
